

Exhibit 10.1


LOAN AND SECURITY AGREEMENT
 
Among


ACCESS TO MONEY, INC.


as Borrower


and


TRM ATM CORPORATION


TRM ATM ACQUISITION CORPORATION


LJR CONSULTING CORP.


And


ACCESS TO MONEY – SL, INC.


as Guarantors


and


SOVEREIGN BANK
as Bank


Dated as of:  September 3, 2010


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms and Determinations
9
 
1.3
UCC
9
 
1.4
Construction
9
 
1.5
Schedules and Exhibits
9
 
1.6
Obligor’s Knowledge
9
2.
THE LOAN
9
 
2.1
The Loan
9
 
2.2
The Note
10
 
2.3
Funding of the Loan
10
3.
USE OF LOAN PROCEEDS
10
4.
INTEREST RATE
10
 
4.1
Interest Rate
10
 
4.2
Default Rate
10
 
4.3
Post Judgment Interest
10
 
4.4
Calculations
10
 
4.5
Limitation of Interest to Maximum Lawful Rate
10
5.
PAYMENTS AND FEES
10
 
5.1
Principal and Interest Payments
10
 
5.2
Facility Fee
11
 
5.3
Late Charge
11
 
5.4
Prepayment of Loan
11
 
5.5
Payment Method and Application
11
 
5.6
Reinstatement of Obligations
12
 
5.7
Maintenance of Loan Account; Statements of Obligations
12
 
5.8
Loss of Margin
12
 
5.9
Savings Clause
13
6.
TAXES
13
 
6.1
Payment of Taxes
13
 
6.2
Payment of Other Taxes
14
 
6.3
Receipt of Payment
14
 
6.4
Survival
14
7.
SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL
14
 
7.1
Personal Property
14
 
7.2
Negotiable Collateral
15
 
7.3
Surety
15
 
7.4
General
16
 
7.5
Collection of Accounts; Proceeds of Collateral
16
8.
REPRESENTATIONS AND WARRANTIES
16
 
8.1
Valid Organization, Good Standing and Qualification
16
 
8.2
Licenses
17
 
8.3
Financial Statements
17
 
8.4
No Material Adverse Change in Financial Condition
17


 
-i-

--------------------------------------------------------------------------------

 



 
8.5
Pending Litigation or Proceedings
17
 
8.6
Due Authorization; No Legal Restrictions
17
 
8.7
Enforceability
18
 
8.8
No Default Under Other Obligations, Orders or Governmental Regulations
18
 
8.9
Governmental Consents
18
 
8.10
Taxes
18
 
8.11
Title to Collateral
18
 
8.12
Names and Addresses
18
 
8.13
Current Compliance
18
 
8.14
United States Pension and Benefit Plans
18
 
8.15
Leases and Contracts
19
 
8.16
Intellectual Property
19
 
8.17
Business Interruptions
19
 
8.18
Affiliate Transactions
19
 
8.19
Property of Borrower
20
 
8.20
Inventory Records
20
 
8.21
FEIN
21
 
8.22
Solvency
21
 
8.23
Subordinated Indebtedness
21
 
8.24
Inventory Locations
21
 
8.25
Investment Company Act; Public Utility Holding Company Act
21
 
8.26
Employee Relations
21
 
8.27
Investment Property
21
 
8.28
Common Enterprise
22
 
8.29
Insurance
22
 
8.30
Commercial Tort Claims
22
 
8.31
Accuracy of Representations and Warranties
22
 
8.32
Nature of Business
22
9.
AFFIRMATIVE COVENANTS
22
 
9.1
Payment of Principal, Interest and Other Amounts Due
22
 
9.2
Claims for Labor and Materials
22
 
9.3
Existence; Approvals; Qualification;  Compliance with Laws
23
 
9.4
Maintenance of Properties
23
 
9.5
Intellectual Property
23
 
9.6
Insurance
23
 
9.7
Inspections; Examinations
24
 
9.8
Pension Plans
25
 
9.9
Bank Accounts
25
 
9.10
Maintenance of Management
25
 
9.11
Transactions with Affiliates
26
 
9.12
Additional Documents and Future Actions
26
 
9.13
Title to Equipment
26
 
9.14
Taxes
26
 
9.15
Leases
27
 
9.16
Notices
27
 
9.17
Assignment of Claims Act
27


 
-ii-

--------------------------------------------------------------------------------

 



 
9.18
Commercial Tort Claims
27
 
9.19
Instruments; Promissory Notes
27
 
9.20
Future Leases
27
 
9.21
Transfer of Letter of Credit
27
10.
NEGATIVE COVENANTS
27
 
10.1
Limitation on Sale and Leaseback
28
 
10.2
Limitation on Indebtedness
28
 
10.3
Loans
28
 
10.4
Investments
28
 
10.5
Guaranties
28
 
10.6
Disposition of Assets
28
 
10.7
Merger; Consolidation; Business Acquisitions; Subsidiaries
28
 
10.8
Liens
29
 
10.9
Letters of Credit
29
 
10.10
Insurance
29
 
10.11
Default Under Other Indebtedness
29
 
10.12
Transactions with Affiliates
29
 
10.13
Name or Chief Executive Address Change
30
 
10.14
Change in Location of Collateral
30
 
10.15
Material Adverse Contracts
30
 
10.16
Restrictions on Use of Proceeds
30
 
10.17
Subordinated Indebtedness
30
 
10.18
Prepayments; Amendments and License Agreements
30
 
10.19
Prohibited Transactions Under ERISA
31
 
10.20
Licenses
32
 
10.21
Trademark and Tradename Licenses
32
 
10.22
Equipment Becoming Fixture
32
 
10.23
Capital Expenditures
32
 
10.24
Distributions; Stock Redemptions
32
 
10.25
Change in Business
32
11.
FINANCIAL COVENANTS
32
 
11.1
Minimum Liquidity
32
 
11.2
Fixed Charge Coverage Ratio
32
 
11.3
Funded Debt to EBITDA Ratio
32
12.
ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS
33
 
12.1
Annual Statements
33
 
12.2
Projections and Cash Flow
33
 
12.3
Quarterly Statements
34
 
12.4
Tax Returns
34
 
12.5
Audit Reports
34
 
12.6
Reports to Governmental Agencies and Other Creditors
34
 
12.7
Requested Information
34
 
12.8
Compliance Certificates
34
 
12.9
Accountant’s Certificate
35
13.
CONDITIONS PRECEDENT TO THE FUNDING OF THE LOAN
35
 
13.1
Searches
35

 
 
-iii-

--------------------------------------------------------------------------------

 



 
13.2
UCC-1 Filings
35
 
13.3
Executed Loan Documents
35
 
13.4
Authorizing Resolutions
35
 
13.5
Governing Documents
35
 
13.6
Material Agreements
35
 
13.7
Good Standing Certificates
36
 
13.8
Insurance
36
 
13.9
Opinions of Counsel
36
 
13.10
Tax Returns
36
 
13.11
Licenses, Approvals, Etc
36
 
13.12
No Material Adverse Change
36
 
13.13
Fees
36
 
13.14
Subordination
36
 
13.15
Other Documents
36
14.
DEFAULT AND REMEDIES
36
 
14.1
Events of Default
36
 
14.2
Remedies
38
 
14.3
Application of Proceeds
39
 
14.4
Sale or Other Disposition of Collateral
40
 
14.5
Actions With Respect to Accounts
41
 
14.6
Set-Off
42
 
14.7
Turnover of Property Held by Bank
42
 
14.8
Delay or Omission Not Waiver
43
 
14.9
Remedies Cumulative
43
 
14.10
Consents, Approvals and Discretion
43
 
14.11
Certain Fees, Costs, Expense Expenditures
43
15.
INDEMNIFICATION
44
16.
COMMUNICATIONS AND NOTICES
45
17.
WAIVERS
45
 
17.1
Waivers
45
 
17.2
Forbearance
46
 
17.3
Limitation on Liability
46
 
17.4
Waiver of Subrogation
46
18.
SUBMISSION TO JURISDICTION
47
19.
MISCELLANEOUS
47
 
19.1
Brokers
47
 
19.2
Use of Bank’s Name
47
 
19.3
No Joint Venture
47
 
19.4
Survival
47
 
19.5
No Assignment
47
 
19.6
Assignment or Sale by Bank
48
 
19.7
Publicity
48
 
19.8
Injunctive Relief
48
 
19.9
Time is of the Essence
48
 
19.10
All Powers Coupled With Interest
48
 
19.11
Disclosure and Disclaimer Regarding Power of Attorney
48


 
-iv-

--------------------------------------------------------------------------------

 
 

 
19.12
Binding Effect
49
 
19.13
Severability
49
 
19.14
No Third Party Beneficiaries
49
 
19.15
Modifications
49
 
19.16
Holidays
49
 
19.17
Law Governing
49
 
19.18
Integration
49
 
19.19
Exhibits and Schedules
49
 
19.20
Headings
49
 
19.21
Counterparts; Facsimile Signatures
50
 
19.22
Joint and Several
50
 
19.23
Limitation on Damages
50
 
19.24
Waiver of Right to Trial by Jury
50


 
-v-

--------------------------------------------------------------------------------

 


LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is made effective as of September 3, 2010 by
and among ACCESS TO MONEY, INC., a Delaware corporation (the “Borrower”); TRM
ATM CORPORATION, TRM ATM ACQUISITION CORPORATION, LJR CONSULTING CORP., AND
ACCESS TO MONEY-SL, INC. (each individually, a “Guarantor” and collectively, the
“Guarantors”); and SOVEREIGN BANK (“Bank”).
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
Borrower under this Agreement, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions.  The following words and phrases as used in
capitalized form in this Agreement, whether in the singular or plural, shall
have the meanings indicated:
 
Account Debtor means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
 
Accounts means, with respect to a Person, all of such Person’s now owned and
hereinafter acquired rights to payment for goods sold or leased or for services
rendered which is not evidenced by any instrument or chattel paper, whether or
not it has been earned by performance, and any other property or interest in
property that is classified as an account pursuant to the UCC.
 
Affiliate means, with respect to any Person, (a) any officer, director or
managing member of such Person, (b) any Subsidiary of such Person, and (c) any
other Person (other than a Subsidiary) that, (i) directly or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, such Person, (ii) directly or indirectly beneficially owns or
holds ten percent (10%) or more of any class of Voting Stock of such Person or
any Subsidiary of such Person, or (iii) ten  percent (10%) or more of the Voting
Stock of which is directly or indirectly beneficially owned or held by such
Person or a Subsidiary of such Person.  The term “control” means the possession
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of the Voting
Stock, by contract or otherwise.
 
Agreement means this Loan and Security Agreement.
 
Applicable Law means, with respect to any Person, all provisions of
constitutions, statutes, regulations and orders of any Governmental Authority
applicable to such Person or its property, including, without limitation, all
orders and decrees of all courts and arbitrators in proceedings or actions to
which such Person is a party.  In respect of contracts relating to interest or
finance charges that are made or performed in the State of New Jersey,
“Applicable Law” shall mean the laws of the U.S., including without limitation
12 U.S.C. §§ 85 and 86(a), as amended from time to time, and any other statute
of the U.S. now or at any time hereinafter prescribing the maximum rates of
interest on loans and extensions of credit, and the laws of the State of New
Jersey.
 
Bank means Sovereign Bank, its successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
Bank Expenses has the meaning set forth in Section 14.11.
 
Bankruptcy Code means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.
 
Benefit Plan means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
Books means all of a Person’s books and records, including without
limitation,  ledgers; records indicating, summarizing, or evidencing such
Person’s properties or assets (including the Collateral) or liabilities; all
information relating to such Person’s business operations or financial
condition; and all computer programs, disk or tape files, printouts, runs or
other computer prepared information.
 
Borrower means Access to Money, Inc., a Delaware corporation, and its successors
and assigns.
 
Business Day means any day that is not a Saturday, Sunday, or other day on which
commercial banks in New Jersey are authorized or required to close.
 
Capital Expenditures mean any expenditure that would be classified as a capital
expenditure in accordance with GAAP; provided that for the purposes of this
Agreement, Capital Expenditures shall not include expenditures for income
producing ATM machines purchased or leased by Borrower in the ordinary course of
its business.
 
Capitalized Lease means any lease of Property, the obligations for the rental of
which are required to be capitalized in accordance with GAAP.
 
Capitalized Lease Obligations means all amounts payable with respect to a
Capitalized Lease.
 
Change of Control shall mean the occurrence, other than in connection with the
Transactions, of any of the following on or after the Closing Date:
 
(a)           the direct or indirect sale, lease, transfer, conveyance, or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of Borrower and its Subsidiaries, taken as a whole;
 
(b)           any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) becomes the “beneficial owner” (within the meaning
of Rule 13d-3 of the SEC under the Exchange Act) of more than 40% of the Equity
Interests of Borrower having the right to vote for the election of members of
the Board of Directors thereof;
 
(c)           individuals who on the Closing Date constitute the Board of
Directors of Borrower (together with any new directors whose appointment by the
Board of Directors of Borrower or whose nomination by the Board of Directors of
Borrower for election by Borrower’s stockholders was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors on the Closing Date or whose
appointment or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors then in
office; and
 
 
-2-

--------------------------------------------------------------------------------

 


(d)           any change in control (or similar event, however denominated) with
respect to Borrower shall occur under and as defined in any indenture or
agreement in respect of material Indebtedness to which Borrower is a party.
 
Closing Date means the date of this Agreement.
 
Collateral has the meaning set forth in Section 7.4.
 
Commercial Tort Claims shall have the meaning given to such term in the UCC.
 
Compliance Certificate means a certificate substantially in the form of
Exhibit A and delivered by the chief executive officer or chief financial
officer of Borrower, to Bank, as required under Section 12.9.
 
Default means an event, condition or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
Default Rate has the meaning set forth in Section 4.2.
 
Dollars or $ means freely transferable U.S. Dollars.
 
EBITDA means, for any period, without duplication, the Net Income (or loss) of
Borrower for such period, plus the aggregate amounts deducted in determining
such consolidated Net Income in respect of (i) Interest Expense, (ii) Tax
Expense, (iii) other non-cash charges to include, without limitation, any stock
compensation expenses, any changes in fair value of stock warrants and goodwill
impairment charges, and (iv) depreciation and amortization expenses for such
period, each determined on a consolidated basis in accordance with GAAP.
 
Equipment means all of a Person’s present and hereafter acquired cars, trucks,
vehicles, machinery, machine tools, motors, equipment, furniture, furnishings,
fixtures, trailers, tools, dies, jigs, molds, parts, goods (other than consumer
goods, farm products, or Inventory), wherever located, including, without
limitation (a) any interest of such Person in any of the foregoing, and (b) all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.
 
ERISA means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.
 
ERISA Affiliate means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Obligor under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of any Obligor
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a member of an
affiliated service group of which any Obligor is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Obligor and whose employees are aggregated with the employees of any Obligor
under IRC Section 414(o).
 
 
-3-

--------------------------------------------------------------------------------

 


ERISA Event means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of any Obligor, any of its Subsidiaries
or ERISA Affiliates from a Benefit Plan during, a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan, (e)
any event or condition (i) that provides a basis under Section 4042(a)(1), (2),
or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (or the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of any Obligor, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Plan under Section
401(a)(29) of the IRC by any Obligor or any of its Subsidiaries or any of their
ERISA Affiliates.
 
Event of Default has the meaning set forth in Section 14.1.
 
Exchange of Act shall mean the Securities Exchange Act of 1934, as amended.
 
FEIN means Federal Employer Identification Number.
 
Financial Asset means any financial asset, now owned or hereafter acquired that
is classified as a “financial asset” pursuant to Chapter 8 (or Article 8) of the
UCC.
 
Fixed Charge Coverage Ratio means the ratio, calculated for the prior four
consecutive fiscal quarters, of (i) the sum of (a) EBITDA, minus (b)
distributions, minus (c) unfunded capital expenditures, to (ii) the sum of (w)
the amount of  Interest Expense paid in cash during such period, plus (x)
current maturities of long term debt of Borrower, plus (y) current maturities of
Capitalized Lease Obligations plus (z) the amount of cash taxes paid during such
period.
 
Funded Debt shall mean without duplication, all Indebtedness of Borrower for
borrowed money exclusive of all Subordinated Indebtedness, and all guaranties of
Borrower of any or all of the foregoing.
 
GAAP means generally accepted accounting principles in the United States of
America, in effect from time to time, consistently applied and maintained.
 
General Intangibles means all of a Person’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, licenses, lease rights,
permits, approvals, choses or things in action, goodwill, trade secrets,
methods, processes, know-how, formulas, label designs, domain names, domain name
registrations, patents, patent rights and applications, trade names, brand
names, logos, inventions, trademarks and registrations or applications
therefore, servicemarks and registrations or applications therefor, copyrights
and registrations or applications therefor, blueprints, plans, patterns,
drawings, specifications, designs, manufacturing or processing rights, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, software and computer programs, information
contained on computer disks or tapes, literature, reports, catalogs, deposit
accounts, insurance premium rebates, tax refunds, tax refund claims, government
subsidy payments, databases, all notes and records with respect to any research
and development and all physical embodiments of the foregoing), other than
Inventory, Accounts, Equipment and Negotiable Collateral.  General Intangibles
shall also include, without limitation, all assets necessary to the operation
and maintenance of all present and future websites, including without
limitation, all equipment, lease agreements, hosting agreements, line leases,
intellectual property, copyrights, patents, trademarks, software licenses and
general intangibles, and all intellectual property assets described on Schedule
8.16.


 
-4-

--------------------------------------------------------------------------------

 


Governing Documents means the certificate or articles of incorporation, by-laws,
partnership agreement, joint venture agreement, operating agreement or other
organizational or governing documents of any Person.
 
Governmental Authority means any nation or government, any federal, state,
county, municipal, parish, provincial or other political subdivision thereof and
any department, commission, board, court, agency or other instrumentality or
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
Guarantor means each of TRM ATM Corporation, TRM ATM Acquisition Corporation,
LJR Consulting Corp., and Access to Money – SL, Inc. and their respective
successors and assigns.
 
Indebtedness, as applied to a Person, means:
 
(A)          all items (except items of capital stock or of surplus) which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as at the date as of
which Indebtedness is to be determined;
 
(B)           to the extent not included in the foregoing, all indebtedness,
obligations, and liabilities secured by any mortgage, pledge, lien, conditional
sale or other title retention agreement or other security interest to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness, obligations or liabilities secured thereby shall have been assumed
by such Person; and
 
(C)           to the extent not included in the foregoing, all indebtedness,
obligations and liabilities of others which such Person has directly or
indirectly guaranteed, endorsed (other than for collection or deposit in the
ordinary course of business), sold with recourse, or agreed (contingently or
otherwise) to purchase or repurchase or otherwise acquire or in respect of which
such Person has agreed to supply or advance funds (whether by way of loan, stock
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.
 
Indemnified Parties has the meaning set forth in Section 15.
 
Interest Expense as applied to Borrower means for any period, the amount of
interest expense on Indebtedness of Borrower for such period, determined in
accordance with GAAP.
 
Interest Rate means Six and 81/100 percent (6.81%) per annum.
 
Inventory means all present and future inventory in which a Person has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Person’s present and future raw materials,
work in process, finished goods, packaging, packing and shipping materials,
goods used or consumed in the Person’s business, component parts, supplies and
returned, rejected or repossessed goods, wherever located.
 
Inventory Locations means each of the locations described on Schedule 8.24(a),
as such Schedule 8.24(a) may be amended from time to time pursuant to
Section 10.14.
 
 
-5-

--------------------------------------------------------------------------------

 


Investment Property means any investment property, now owned or hereafter
acquired, that is classified as “investment property” pursuant to the UCC.
 
IRC means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
Lampe Indebtedness means Indebtedness issued and outstanding pursuant to the
Lampe Loan Agreement.
 
Lampe Loan Agreement  means that certain Amended and Restated Loan Agreement of
even date herewith by and among Access to Money, Inc., f/k/a TRM Corporation,
Lampe, Conway & Co., LLC and the lenders party thereto which amended and
restated that certain Securities Purchase Agreement dated as of April 18, 2008,
by and among Access to Money, Inc. f/k/a TRM Corporation, Lampe Conway & Co.,
LLC and the lenders party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
Lease means any lease of real estate under which Borrower is the lessee.
 
Leasehold Property means any real estate owned by Borrower which is the subject
of a Lease.
 
Licenses means all licenses, permits, consents, approvals, security clearances,
and authorizations issued by a Governmental Authority with respect to or in
connection with the operation of Borrower’s business.
 
Lien means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded, published, registered or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising, from a mortgage, debenture, charge, deed of trust,
encumbrance, pledge, assignment, deposit arrangement, security agreement,
adverse claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting any
real property.
 
Loan Account has the meaning set forth in Section 5.8.
 
Loan Documents means this Agreement, the Note, the Subordination Agreements, the
Surety Agreements, and any other assignment or other agreement entered into, now
or in the future, in connection with this Agreement, the Obligations or any of
the transactions contemplated hereunder.
 
Loan has the meaning set forth in Section 2.1.
 
Management Group means collectively, Richard Stern, Michael Dolan and Douglas
Falcone, each an individual.
 
Material Adverse Change means (a) a material adverse change, as determined by
Bank in good faith, in the business, operations, results of operations, assets,
liabilities or condition (financial or otherwise) of any Obligor, (b) the
material impairment, as determined by Bank in good faith, of any Obligor’s
ability to perform its obligations under the Loan Documents to which it is a
party or of Bank’s ability to enforce the Obligations of the Loan Documents or
to realize upon the Collateral, (c) a material adverse effect, as determined by
Bank in good faith, on the value of the Collateral or the amount that Bank would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Collateral, or (d) a material
impairment, as determined by Bank in good faith, of the priority of the Liens in
favor of Bank with respect to the Collateral.
 
 
-6-

--------------------------------------------------------------------------------

 


Maturity Date means September 1, 2015.
 
Multiemployer Plan means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which Borrower, any of its Subsidiaries, or any ERISA
Affiliate has contributed, or was obligated to contribute, within the past six
years.
 
Negotiable Collateral means all of a Person’s present and future letters of
credit, notes, drafts, instruments, Investment Property, Financial Assets,
Capital Stock of direct and indirect Subsidiaries of Borrower, documents,
personal property leases (wherein such Person is the lessor), chattel paper, and
such Person’s Books relating to any of the foregoing.
 
Net Income means income (or loss) of Borrower after Tax Expense and shall have
the meaning given such term by GAAP, provided that there shall be specifically
excluded therefrom (a) gains from the sale of capital assets, (b) net income of
any other Person in which Borrower or any of its Subsidiaries has an ownership
interest, unless received by Borrower or any of its Subsidiaries in a cash
distribution, and (c) any gains arising from extraordinary items, as defined by
GAAP.
 
Non-Assignable Contracts has the meaning set forth in Section 7.1(e).
 
Note means the Promissory Note executed and delivered pursuant to Section 2.2.
 
Obligations means the Loan, debts, principal, interest (including any interest
that, but for the provisions of the Bankruptcy Code, would have accrued),
indebtedness arising from any letters of credit issued by Bank, derivative
transactions, obligations arising under any swap agreement (as defined in 11
U.S.C. Section 101), liabilities (including all amounts charged to the Loan
Account pursuant hereto), obligations, fees, charges, costs, or Bank Expenses
(including any fees or expenses that, but for the provisions of the Bankruptcy
Code, would have accrued), lease payments, guaranties, covenants, and duties
owing by Borrower to Bank of any kind and description (whether pursuant to or
evidenced by the Loan Documents or pursuant to any other agreement between Bank
and Borrower, and irrespective of whether for the payment of money), whether as
principal or surety, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including any debt,
liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise, and further including all interest not paid
when due and all Bank Expenses that Borrower is required to pay or reimburse by
the Loan Documents, by law, or otherwise.
 
Obligors mean Borrower and Guarantors, collectively.
 
Operating Agreement means any equipment lease, advertising contract, supply
agreement, employment agreement, collective bargaining agreement or other
similar agreement or contract relating to the operation of the business.
 
PBGC means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.


 
-7-

--------------------------------------------------------------------------------

 


Person means and includes natural persons, legal persons, corporations, limited
liability companies, limited partnerships, general partnerships, limited
liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and any
governments and agencies and political subdivisions thereof.
 
Plan means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower or with respect to which it may incur liability.
 
Property shall mean all types of real, personal or mixed property and all types
of tangible or intangible property.
 
Reportable Event means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder.
 
Solvent means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature or fall due, and (e) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that reasonably can be expected to become an actual
or matured liability.
 
Subordinated Indebtedness means Indebtedness of Borrower which has maturities
and terms, and which is subordinated to payment of the Obligations in a manner,
approved in writing by Bank, and in each such case any renewals, modifications
or amendments thereof which are approved in writing by Bank to the extent
required by the Subordination Agreement relating to such Indebtedness.
 
Subordination Agreements shall mean those certain Intercreditor and
Subordination Agreements of even date herewith from Douglas Falcone and Lampe,
Conway & Co, LLC in favor of Bank.
 
Subsidiary of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
Surety Agreement has the meaning set forth in Section 7.3.
 
Tax Expense as applied to Borrower means for any period, the amount of tax
expense of Borrower for such period, determined in accordance with GAAP.
 
U.S. means the United States of America.


 
-8-

--------------------------------------------------------------------------------

 


UCC means (i) the Uniform Commercial Code as adopted in New Jersey, as it may be
amended, revised or replaced from time to time, and (ii) the Uniform Commercial
Code as in effect from time to time in such other states as any Collateral may
be located, as and to the extent applicable.
 
1.2           Accounting Terms and Determinations.  Except as otherwise provided
in this Agreement, all computations and determinations as to accounting or
financial matters shall be made in accordance with GAAP, and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP as in
effect on the date of determination.  All financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with GAAP.
 
1.3           UCC.  Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein.  To the extent that the definitions of any categories or types of
collateral are expanded in any revision to, amendment of or new version of the
UCC, such changed or expanded definitions will apply to this Agreement as of the
effective date of such revision, amendment or new statute.
 
1.4           Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  An Event of
Default shall “continue” or be “continuing” until such Event of Default has been
cured or waived in writing by Bank.  Section, subsection, clause, schedule, and
exhibit references are to sections, subsections, clauses, schedules and exhibits
in this Agreement unless otherwise specified.  Any reference in this Agreement
or in the Loan Documents to this Agreement, any of the Loan Documents or any
other document or agreement shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, supplements,
and restatements thereto and thereof, as applicable.
 
1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement, as they may from time to time be amended or
restated, shall be deemed incorporated herein by reference.
 
1.6           Obligor’s Knowledge.  Any statements, representations or
warranties that are based upon the best knowledge of any Obligor or an officer
thereof shall be deemed to have been made after due inquiry by such Obligor or
such officer, as applicable, with respect to the matter in question.
 
2.           THE LOAN.
 
2.1           The Loan: Subject to the terms and conditions of this Agreement
and the Loan Documents, Bank agrees to extend to Borrower a term loan in the
original principal amount of Five Million Five Hundred Thousand Dollars
($5,500,000) (the “Loan”).


 
-9-

--------------------------------------------------------------------------------

 


2.2           The Note.  Borrower’s obligation to repay the Loan shall be
further evidenced by a promissory note executed and delivered by Borrower to
Bank in the face amount of Five Million Five Hundred Thousand Dollars
($5,500,000) (the “Note”) which shall be in a form acceptable to Bank.
 
2.3           Funding of the Loan.  The proceeds of the Loan shall be advanced
at closing hereunder in accordance with such procedures as Bank may require.
 
3.           USE OF LOAN PROCEEDS.  Borrower agree to use the proceeds of the
Loan solely (a) to repay existing Indebtedness, (b) to pay closing costs and
expenses incurred by Borrower in connection with the transactions contemplated
hereunder, and (c) for other general corporate purposes of Borrower consistent
with the terms and conditions of this Agreement.
 
4.           INTEREST RATE.
 
4.1           Interest Rate.  The principal balance of the Loan will accrue
interest at the Interest Rate.
 
4.2           Default Rate.  Interest will accrue on the principal balance of
the Loan after the occurrence of an Event of Default or Maturity Date at a rate
of three percent (3%) in excess of the Interest Rate (the “Default
Rate”).  Obligors acknowledge and agree that the Default Rate is reasonable in
light of the increased risk of collection of the sums due under the Loan after
occurrence of an Event of Default and the costs and expenses of Bank related
thereto.
 
4.3           Post Judgment Interest.  Any judgment obtained for sums due
hereunder or under the Loan Documents will accrue interest at the applicable
Default Rate set forth above until paid.
 
4.4           Calculations.  Interest will be computed on the basis of a year of
365 days and paid for the actual number of days elapsed.
 
4.5           Limitation of Interest to Maximum Lawful Rate.  In no event will
the rate of interest payable hereunder exceed the maximum rate of interest
permitted to be charged by applicable law (including the choice of law rules)
and any interest paid in excess of the permitted rate will be refunded to
Borrower.  Such refund will be made by application of the excessive amount of
interest paid against any sums outstanding hereunder and will be applied in such
order as Bank may determine.  If the excessive amount of interest paid exceeds
the sums outstanding, the portion exceeding the sums outstanding will be
refunded in cash by Bank.  Any such crediting or refunding will not cure or
waive any Event of Default.  Borrower agree that in determining whether or not
any interest payable hereunder exceeds the highest rate permitted by law, any
nonprincipal payment, including without limitation prepayment fees and late
charges, will be deemed to the extent permitted by law to be an expense, fee,
premium or penalty rather than interest.
 
5.           PAYMENTS AND FEES.
 
5.1           Principal and Interest Payments.  Borrower agrees to pay to Bank
the principal and accrued interest on the Loan in fifty-nine (59) equal and
consecutive monthly installments of $108,418.78 each, on the first (1st)  day of
each calendar month, commencing on October 1, 2010, and in one (1) final payment
of the remaining principal balance plus all accrued and unpaid interest thereon
on the Maturity Date.


 
-10-

--------------------------------------------------------------------------------

 


5.2           Facility Fee.  Borrower agrees to pay to Bank on the date hereof
the remaining balance of the loan facility fee in the amount of $27,500.00,
which fee was fully earned upon execution of the term sheet.  Borrower and Bank
acknowledge that Borrower has already paid to Bank a portion of the loan
facility fee in the amount of $10,000.00.   The balance of the loan facility
fee, $17,500.00, shall be paid at Closing.
 
5.3           Late Charge.  In the event that Borrower fails to pay any
principal, interest or other fees or expenses payable hereunder for a period of
at least three (3) days, in addition to paying such sums, Borrower will pay to
Bank a late charge equal to five percent (5%) of such past due payment as
compensation for the expenses incident to such past due payment.
 
5.4           Prepayment of Loan.  Borrower may prepay all or any part of the
principal balance of the Loan at any time, following delivery of not less than
thirty (30) days prior written notice to Bank.  All prepayments will be applied
to the regularly scheduled payments in the inverse order in which they are
due.  Borrower shall pay, together with any prepayment, the following fees which
shall apply upon a full prepayment or a partial prepayment, subject to the
conditions below: (a) five percent (5%) of the amount prepaid from the Closing
Date through August 31, 2011, (b) four percent (4%) of the amount prepaid from
September 1, 2011 through August 31, 2012, (c) three percent (3%) of the amount
prepaid from September 1, 2012 through August 31, 2013; (d) two percent (2%) of
the amount prepaid from September 1, 2013 through August 31, 2014, and (e) one
percent (1%) of the amount prepaid from September 1, 2014 through the Maturity
Date.  Notwithstanding the foregoing, such prepayment fees shall not apply in
the event of a partial prepayment that (i) is less than fifty percent (50%) of
the outstanding principal balance of the Loan at the time of such prepayment, or
(ii) is made from the proceeds of a subordinated loan or an equity raise, either
of which is acceptable to Bank in its sole discretion.
 
5.5           Payment Method and Application.
 
(i)           Payment Method.  Borrower irrevocably authorizes Bank to debit all
payments required to be made by Borrower under the Loan or under any of the Loan
Documents, on the date due, from any deposit account maintained by Borrower with
Bank, including without limitation, the deposit account number 1251167195 of
Borrower maintained with Bank.  If there are insufficient funds in such accounts
or Bank for any reason does not debit such accounts, Borrower will make such
payments directly to Bank.
 
(ii)         Application of Payments.  All payments shall be remitted to Bank
and all such payments not relating to principal or interest on the Loan, or not
constituting payment of specific fees and all proceeds of Collateral received by
Bank, shall be applied first, to pay any fees, indemnities or expense
reimbursements then due to Bank from Borrower; second, to pay interest due and
payable in respect of the Loan; third, to pay principal of the Loan; and fourth,
to pay any other Obligations due to Bank by Borrower.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(iii)        Immediately Available Funds.  All payments are to be made in
immediately available funds.  If Bank accepts payment in any other form, such
payment shall not be deemed to have been made until the funds comprising such
payment have actually been received by or made available to Bank.


(iv)           Event of Default.  Notwithstanding anything herein or elsewhere
to the contrary, upon the occurrence of an Event of Default, any and all
payments received by Bank on account of any of the Obligations may be applied to
costs, indemnities, fees, interest and principal constituting Obligations in
such order as Bank, in its discretion, elects.
 
5.6           Reinstatement of Obligations.  If any Obligor makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under
any  bankruptcy act, state or federal law, common law or equitable cause, then
to the extent of such payment or payments, the obligations or part thereof
hereunder intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.
 
5.7           Maintenance of Loan Account; Statements of Obligations.  Bank
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Loan made by Bank to
Borrower, including, accrued interest, Bank Expenses, and any other payment
Obligations of Borrower.  Bank shall render monthly statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Bank Expenses owing, and
such statements shall be conclusively presumed to be correct and accurate, and
shall constitute an account stated between Borrower and Bank unless, within ten
(10) days after receipt thereof by Borrower, Borrower shall deliver to Bank
written objection thereto describing the error or errors contained in any such
statements.
 
5.8           Loss of Margin.  In the event that any present or future law,
rule, regulation, treaty or official directive or the interpretation or
application thereof by any central bank, monetary authority or governmental
authority, or the compliance with any guideline or request of any central bank,
monetary authority or governmental authority (whether or not having the force of
law):
 
(i)           subjects Bank to any tax with respect to any amounts payable under
this Agreement or the other Loan Documents by Borrower or otherwise with respect
to the transactions contemplated under this Agreement or the other Loan
Documents (except for taxes on the overall net income of Bank imposed by the
U.S. or any political subdivision thereof); or
 
(ii)          imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit, capital maintenance, capital adequacy, or similar
requirement against assets held by, or deposits in or for the account of, or
loans or advances or commitment to make loans or advances by, or letters of
credit issued or commitment to issue letters of credit by Bank; or
 


 
-12-

--------------------------------------------------------------------------------

 


(iii)         imposes upon Bank any other condition with respect to extensions
of credit or the commitment to make extensions of credit under this Agreement,
and the result of any of the foregoing is to increase the costs of Bank, reduce
the income receivable by or return on equity of Bank or impose any expense upon
Bank in each case related to any extensions of credit made by Bank or
commitments by Bank to extensions of credit under this Agreement, Bank shall so
notify Borrower in writing.  Borrower agrees to pay Bank the amount of such
increase in cost, reduction in income, reduced return on equity or capital, or
additional expense within ten (10) days after presentation by Bank of a
statement concerning such increase in cost, reduction in income, reduced return
on equity or capital, or additional expense.  Such statement shall set forth a
brief explanation of the amount and Bank’s calculation of the amount (in
determining such amount Bank may use any reasonable averaging and attribution
methods), which statement shall be conclusively deemed correct absent manifest
error.  If the amount set forth in such statement is not paid within twenty (20)
days after such presentation of such statement, interest will be payable on the
unpaid amount at the Default Rate from the due date until paid, both before and
after judgment.
 
5.9           Savings Clause.  Anything contained in this Agreement or any other
Loan Documents to the contrary notwithstanding, the obligations of Borrower with
respect to the repayment of the outstanding principal balance of the Loan shall
be limited to a maximum aggregate amount equal to the greater of (a) the loan
proceeds and the value of all other consideration and benefits received by or
for the benefit of such Borrower in connection with the financing transactions
contemplated hereunder, or (b) the largest amount that would not render its
obligations with respect thereto subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state, federal, provincial or other
applicable law of any jurisdiction (collectively, the “Fraudulent Transfer
Laws”), if and to the extent such Borrower (or trustee on its behalf) has
properly invoked the protections of the Fraudulent Transfer Laws.  In making
such determination, all rights of subrogation and contribution of Borrower with
respect to such obligations shall be deemed to be an asset of Borrower.
 
6.           TAXES.
 
6.1           Payment of Taxes.  Any and all payments by Borrower to or for the
account of Bank hereunder or under any other Loan Document shall be made free
and clear of, and without deduction for, any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of Bank, taxes imposed
on its income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which Bank is organized or any political subdivision thereof (all such
non-excluded taxes, duties, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
this Agreement or any other Loan Document to Bank, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) Bank
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with Applicable Law, and (iv) Borrower shall furnish to
Bank the original or a certified copy of the receipt evidencing payment thereof.


 
-13-

--------------------------------------------------------------------------------

 


6.2           Payment of Other Taxes.  In addition, Borrower agrees to pay any
and all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Loan Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).
 
6.3           Receipt of Payment.  Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, Borrower shall furnish to Bank the original or
a certified copy of the receipt evidencing such payment.
 
6.4           Survival.  Without prejudice to the survival of any other
agreement of Borrower hereunder, the agreements and obligations of Borrower
contained in this Section shall survive the termination of this Agreement and
the payment in full of the Obligations.
 
7.           SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL.
 
7.1           Personal Property.  As security for the full and timely payment
and performance of all Obligations, Obligors hereby grant to Bank a first
priority, perfected security interest in all personal property of each Obligor,
wherever located, now owned or hereafter acquired, including without limitation
the following:
 
(i)           All present and future Accounts, contract rights, chattel paper,
instruments and documents and all other rights to the payment of money whether
or not yet earned, for services rendered or goods sold, consigned, leased or
furnished or otherwise, in all cases together with (i) all goods (including any
returned, rejected, repossessed or consigned goods), the sale, consignment,
lease or other furnishings of which shall give or may give rise to any of the
foregoing, (ii) all rights as a consignor, consignee, unpaid vendor or other
lien or in connection therewith, including stoppage in transit, set-off,
detinue, replevin and reclamation, (iii) all General Intangibles related
thereto, (iv) all credit insurance, guaranties, mortgages, security interests,
assignments, and other encumbrances on real or personal property, leases and
other agreements or property securing or relating to any of the foregoing, (v)
choses-in-action, claims and judgments related to or arising out of any of the
foregoing, and (vi) any return or unearned premiums, which may be due upon
cancellation of any insurance policies.
 
(ii)          All present and future Inventory (including but not limited to
goods held for sale or lease or furnished or to be furnished under contracts for
service), and all documents of title covering any of such goods or Inventory.
 
(iii)        All present and future General Intangibles.
 
(iv)         All present and future Equipment, all documents of title covering
any of such Equipment and all manuals of operation, maintenance or repair.
 
-14-

--------------------------------------------------------------------------------


 
(v)           All present and future rights in all proceeds of all licenses,
permits, approvals, license rights, agreements and General Intangibles with
respect to which there are valid and enforceable legal or contractual
restrictions prohibiting the collateral assignment or granting of a security
interest (the “Non-Assignable Contracts”), including without limitation all
proceeds from the sale, transfer or liquidation of such Non-Assignable Contracts
and the value allocable to such Non-Assignable Contracts in any sale of business
or assets.
 
 (vi)        All present and future general ledger sheets, files, records,
customer lists, books of account, invoices, bills, certificates or documents of
ownership, bills of sale, business papers, correspondence, credit files, tapes,
cards, computer runs and all other data and data storage systems whether in the
possession of any party to this Agreement or any service bureau.
 
(vii)        All letters of credit and letter of credit rights, including the
right to receive payment thereunder and all documentation related thereto, and
all documents of title, negotiable and non-negotiable bills of lading,
electronic bills of lading, shipper’s rights, rights accruing under the law of
agency or estoppel, warranties, claims and insurance proceeds related thereto or
associated therewith.
 
(viii)       All deposits, funds, notes, drafts, instruments (including
promissory notes), documents, policies, evidences and certificates of insurance,
securities, personal property leases and chattel paper and other assets, now or
at any time hereafter on deposit with or in the possession or control of Bank or
owing by Bank or in transit by mail or carrier to Bank or in the possession of
any other Person acting on Bank’s behalf, without regard to whether Bank
received the same in pledge, for safekeeping, as agent for collection or
otherwise, or whether Bank has conditionally released the same, and in all
assets in which Bank now has or may at any time hereafter obtain a lien,
mortgage, or security interest for any reason.
 
(ix)         All deposit accounts maintained by any Obligor with any depository
institution.
 
(x)          All Investment Property.
 
(xi)         All Financial Assets.
 
(xii)        All products and proceeds of the foregoing.
 
7.2           Negotiable Collateral.  In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Obligors shall immediately endorse and deliver physical possession of such
Negotiable Collateral to Bank, together with any stock powers executed in blank
as may be required by Bank.
 
7.3           Surety.  As further security for the Obligations, Guarantors shall
execute and deliver to Bank, the absolute, unconditional, unlimited surety
agreement (the “Surety Agreement”) of Guarantors.  Such Surety Agreement will
secure all Obligations and shall be in form and content acceptable to Bank.
 
 
-15-

--------------------------------------------------------------------------------

 


7.4         General.  The collateral described above in Sections 7.1, 7.2, and
7.3 is collectively referred to herein as the “Collateral”.  The above-described
security interests, assignments, Liens and guarantees shall not be rendered void
by the fact that no Obligations exist as of any particular date, but shall
continue in full force and effect until the Obligations have been repaid, Bank
has no agreement or commitment outstanding under the Loan Documents pursuant to
which Bank may extend credit to or on behalf of Borrower and Bank has executed
termination statements or releases with respect thereto.  Bank agrees to execute
and deliver to Obligors, at Obligors’ expense, termination statements and
releases with respect to all Liens in favor of Bank encumbering the Collateral
with reasonable promptness after all Obligations have been fully and finally
paid and Bank has no agreement or commitment outstanding to extend credit to or
on behalf of Borrower.  IT IS THE EXPRESS INTENT OF BORROWER THAT ALL OF THE
COLLATERAL SHALL SECURE NOT ONLY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT
ALSO ALL OTHER PRESENT AND FUTURE OBLIGATIONS OF ANY OBLIGOR TO BANK.
 
7.5         Collection of Accounts; Proceeds of Collateral.
 
(a)         General.  Borrower will collect, and will cause each Guarantor to
collect, its Accounts only in the ordinary course of its business.
 
(b)         Items Held in Trust.  Upon the occurrence of an Event of Default,
Each Obligor agrees that all monies, checks, notes, instruments, drafts or other
payments relating to or constituting proceeds of any accounts receivable or
other Collateral  which come into the possession or under the control of an
Obligor or any employees, agents or other persons acting for or in concert with
any Obligor, shall be received and held in trust for Bank and such items shall
be the sole and exclusive property of Bank.  Upon the occurrence of an Event of
Default, at the request by Bank, immediately upon receipt thereof, Obligors and
such other persons shall remit the same or cause the same to be remitted, in
kind, to Bank.  Each Obligor shall deliver or cause to be delivered to Bank,
with appropriate endorsement and assignment to Bank with full recourse to
Obligors, all instruments, notes and chattel paper constituting an account
receivable or proceeds thereof or other Collateral.  Bank is granted a power of
attorney by Obligors with full power of substitution upon the occurrence of an
Event of Default to execute on behalf of any Obligor and in such Obligor’s name
or to endorse any Obligor’s name on any check, draft, instrument, note or other
item of payment or to take any other action or sign any document in order to
effectuate the foregoing.  Such power of attorney being coupled with an interest
is irrevocable.
 
8.           REPRESENTATIONS AND WARRANTIES.  In order to induce Bank to enter
into this Agreement, the Obligors, jointly and severally, make the following
representations and warranties which shall be true, correct, and complete in all
respects as of the date hereof, and shall be true, correct, and complete in all
respects as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement.
 
8.1           Valid Organization, Good Standing and Qualification.  Each Obligor
is duly incorporated or organized, as the case may be, validly existing and in
good standing under the laws of the applicable state described on Schedule 8.1,
has full power and authority to execute, deliver and comply with the Loan
Documents, and to carry on its business as it is now being conducted and is duly
licensed or qualified as a foreign corporation or other such entity in good
standing under the laws of each other jurisdiction described on Schedule 8.1 and
in which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification.


 
-16-

--------------------------------------------------------------------------------

 


8.2           Licenses.  Each Obligor and its employees, servants and agents
have obtained all licenses, registrations, approvals, security clearances and
other authority as may be necessary to enable it to own and operate its
business.
 
8.3           Financial Statements.  Obligors have furnished to Bank the audited
consolidated and consolidating financial statements of Borrower and its
Subsidiaries certified without qualification by independent public accountants
as of December 31, 2009, and all management and comment letters from such
accountants in connection therewith.  Obligors have furnished to Bank the
internally prepared interim financial statements of Obligors as of March 31,
2010.  Such financial statements of Obligors (together with the related notes
and comments), are correct and complete, fairly present in all material respects
the financial condition and the assets and liabilities of Obligors at such
dates, and have been prepared in accordance with GAAP.  With respect to the
interim statements, such statements are subject to year-end adjustment and any
accompanying footnotes.
 
8.4           No Material Adverse Change in Financial Condition.  There has been
no Material Adverse Change in the financial condition of any Obligor since March
31, 2010.
 
8.5           Pending Litigation or Proceedings.  Except as set forth on
Schedule 8.5, there are no judgments outstanding or actions, suits or
proceedings pending or, to the best of each Obligor’s knowledge, threatened
against or affecting any Obligor, at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.
 
8.6           Due Authorization; No Legal Restrictions.  The execution and
delivery by the Obligors of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and the fulfillment and
compliance with the respective terms, conditions and provisions of the Loan
Documents: (a) have been duly authorized by all requisite corporate action of
Borrower, (b) will not conflict with or result in a breach of, or constitute a
default (or are not reasonably likely, upon the passage of time or the giving of
notice or both to constitute a default) under, any of the terms, conditions or
provisions of any Applicable Law or any Obligor’s Governing Documents or any
lease, indenture, mortgage, loan or credit agreement or instrument to which any
Obligor is a party or by which any of them may be bound or affected, or any
judgment or order of any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (c) will not result in
the creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of any Obligor under the terms or provisions of any such
agreement or instrument, except Liens in favor of Bank, and (d) do not require
any consent or approval of the stockholders of any Obligor or any other Person,
except such consents and approvals which have been properly obtained and are in
full force and effect.


 
-17-

--------------------------------------------------------------------------------

 


8.7           Enforceability.  The Loan Documents have been duly executed by the
Obligors and delivered to Bank and constitute legal, valid and binding
obligations of the Obligors, enforceable in accordance with their terms.
 
8.8           No Default Under Other Obligations, Orders or Governmental
Regulations.  The Obligors are not in violation of their Governing Documents and
the Obligors are not in default in the performance or observance of any of their
obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing any Indebtedness or pursuant to which
any such Indebtedness is issued.  The Obligors are not in violation of or in
default under any other agreement or instrument or any judgment or Applicable
Law.
 
8.9           Governmental Consents.  Other than the filing of appropriate
financing statements, no consent, approval or authorization of or designation,
declaration or filing with or notice to any Governmental Authority on the part
of any Obligor is required in connection with the execution, delivery or
performance by the Obligors of the Loan Documents or the consummation of the
transactions contemplated thereby.
 
8.10        Taxes.  The Obligors have filed all tax returns which they are
required to file and have paid, or made provision for the payment of, all taxes
which have become due pursuant to such returns or pursuant to any assessment
received by them.  Such tax returns are complete and accurate in all material
respects.  The Obligors do not know of any proposed additional assessment or
basis for any assessment of additional material taxes.
 
8.11        Title to Collateral.  Borrower has rights in and the power to
transfer the Collateral.  The Collateral is and will be owned by Borrower free
and clear of all Liens of any kind, excepting only Liens in favor of Bank and
those Liens permitted under Section 10.8.  Borrower will defend the Collateral
against any claims of all Persons or entities other than Bank.
 
8.12        Names and Addresses.  During the past five (5) years, Borrower have
not been known by any names (including trade names) other than those set forth
in Schedule 8.12 and have not been located at any addresses other than those set
forth on Schedule_8.19(iv).  The portions of the Collateral which are tangible
property and Borrower’ Books will at all times be located at the addresses set
forth on Schedule 8.19(iv); or such other location determined by Borrower after
prior notice to Bank and delivery to Bank of any items requested by Bank to
maintain perfection and priority of Bank’s Lien against and access to Borrower’s
Books and records.  Schedule 8.19(iv) identifies the chief executive office of
Borrower.
 
8.13        Current Compliance.  The Obligors are currently in compliance with
all of the terms and conditions of the Loan Documents and all Applicable Laws.
 
8.14        United States Pension and Benefit Plans.  Except as disclosed on
Schedule 8.14, (a) Borrower has no obligations with respect to any Plan, (b) no
ERISA Events, including, without limitation, any “Reportable Event” or
“Prohibited Transaction” (as those terms are defined under ERISA), have occurred
in connection with any Plan of Borrower which might constitute grounds for the
termination of any such Plan by the PBGC or for the appointment by any U.S.
District Court of a trustee to administer any such Plan, (c) all of Borrower’s
Plans meet with the minimum funding standards of Section 302 of ERISA, and (d)
Borrower has no existing liability to the PBGC.  Borrower is not subject to or
bound to make contributions to any Multi-Employer Plan.


 
-18-

--------------------------------------------------------------------------------

 


The present value of the aggregate benefit liabilities under any of the Plans,
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities.  The
term “benefits liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meanings specified in
Section 3 of ERISA.  Neither any Obligor nor any ERISA Affiliates have incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA.
 
8.15        Leases and Contracts.  Borrower has complied in all material
respects with the provisions of all leases, contracts or commitments of any kind
(such as employment agreements, collective bargaining agreements, powers of
attorney, distribution agreements, license agreements, contracts for future
purchase or delivery of goods or rendering of services, bonus, pension and
retirement plans or accrued vacation pay, insurance and welfare agreements) to
which Borrower is a party and are not in default thereunder.  To the best of
Borrower’s knowledge, no other party is in default under any such leases,
contracts, licenses or other commitments and no event has occurred which, but
for the giving of notice or the passage of time or both, would constitute an
event of default thereunder.  Schedule 8.15 sets forth an accurate list of all
material leases, contracts and commitments to which Borrower is a party or by
which any of them are bound, including, without limitation, any real or personal
property leases to which Borrower is a party.
 
8.16        Intellectual Property.  Borrower owns or possesses the irrevocable
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate Borrower’s business and to carry on its
business as presently conducted and presently planned to be conducted without
conflict with the rights of others.  Schedule 8.16 sets forth an accurate list
and description of each such patent, trademark, service mark, trade name,
copyright, license, franchise and permit and right with respect to the
foregoing, together with all registration or application numbers or information
with respect thereto.
 
8.17        Business Interruptions.  Within five (5) years prior to the date
hereof, neither the business, Collateral nor operations of any Obligor has been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States, or any state or local
government, or any political subdivision or agency thereof, directed against
such Obligor.  There are no pending or threatened material labor disputes,
strikes, lockouts or similar occurrences or grievances against the business
being operated by any Obligor.
 
8.18        Affiliate Transactions.  Schedule 8.18 sets forth an accurate list
of all transactions of the Obligors, with each other and with any Affiliate of
such Obligor.
 
 
-19-

--------------------------------------------------------------------------------

 


8.19        Property of Borrower.
 
(i)           Property.  Each Obligor is the owner or lessee of all Property and
holds all Licenses, in each case necessary to conduct operations of the
business, in each case in conformity in all material respects with all
Applicable Laws.
 
(ii)          Licenses.  There is set forth in Schedule 8.19(ii) a description
of all Licenses which have been issued or assigned to each Obligor.  All of such
Licenses are in full force and effect and have been duly issued in the name of,
or validly assigned to, the applicable Obligor, no default or breach exists
thereunder.
 
(iii)        Operating Agreements.  There is set forth in Schedule 8.19(iii) a
description of all material Operating Agreements relating to the operation of
the business of each Obligor.  Each such Operating Agreement is in full force
and effect and no event has occurred which is reasonably likely to result in the
cancellation or termination of any such Operating Agreement or the imposition
thereunder of any liability upon Borrower.
 
(iv)         Office Locations.  There is set forth in Schedule 8.19(iv)
locations of the chief executive office of each Obligor, the locations of all of
such Obligor’s Property, the places where such Obligor’s Books are kept and the
locations of all Equipment and offices used in the operation of such Obligor’s
business.
 
(v)           Leases.  There is set forth in Schedule 8.19(v) a list of all
material Leases, together with a complete and accurate address and legal
description of each parcel of Leasehold Property subject to such Leases and the
name and address of the landlord under each such Lease.  Each Lease is in full
force and effect, there has been no default in the performance of any of its
material terms or conditions by any Obligor, to the best of each Obligor’s
knowledge, any other party thereto, and no claims of default have been asserted
with respect thereto.  The present and contemplated use of all Leasehold
Property is in compliance with all applicable zoning ordinances and regulations
and other Applicable Laws.
 
(vi)         Operation and Maintenance of Equipment.  All of the Equipment and
other tangible personal property owned by the Obligors is in good operating
condition and repair (subject to normal wear and tear) and has been used,
operated and maintained in compliance in all material respects with all
Applicable Laws.
 
8.20        Inventory Records.  Each Obligor keeps correct and accurate
Inventory records itemizing and describing the kind, type, quality, and quantity
of the Inventory, and such Obligor’s cost therefor.
 
 
-20-

--------------------------------------------------------------------------------

 


8.21        FEIN.  The FEIN and state organizational number of each Obligor is:
 

           
STATE
           
ORGANIZATIONAL
     
FEIN
   
NUMBER
                 
Access to Money, Inc.
-
 
93-0809419
   
4668713
 
(DE)
TRM ATM Corporation
   
93-1263309
   
671170-86
 
(OR)
TRM ATM Acquisition Corporation
   
26-0726880
   
4403426
 
(DE)
LJR Consulting Corp.
   
22-3493758
   
0100691494
 
(NJ)
Access to Money-SL, Inc.
   
26-4194003
   
4648848
 
(DE)

 
8.22        Solvency.  Each Obligor is Solvent.  No transfer of property is
being made by any Obligor and no obligation is being incurred by any Obligor in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of the Obligors.
 
8.23        Subordinated Indebtedness.  Schedule 8.23 sets forth an accurate
list of all Subordinated Indebtedness currently owed by Borrower, identifying
the payor, the payee, the outstanding principal balance, the applicable interest
rate, the payment terms and all collateral or guaranties securing such
Subordinated Indebtedness.
 
8.24        Inventory Locations.
 
(i)           All Inventory.  All of the Obligors’ Inventory is currently
located at one of the locations set forth on Schedule 8.24.  Schedule 8.24 sets
forth the street address and the name of the owner/lessor/warehouseman, as
applicable, for such location.
 
(ii)         Additions to Inventory Locations.  Borrower and Bank may modify
Schedule 8.24 to add new Inventory Locations by executing a written amendment to
this Agreement in form and content acceptable to Bank, provided that Borrower
comply with all of the conditions set forth in Section 10.14.
 
8.25           Investment Company Act; Public Utility Holding Company Act.  No
Obligor is an “investment company” or a company “controlled” by an “investment
company” (as each of the quoted terms is defined or used in the Investment
Company Act of 1940, as amended).  No Obligor is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.
 
8.26           Employee Relations.  Each Obligor has an adequate workforce in
place and is not, except as set forth on Schedule 8.26, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of such Obligor’s employees.
 
8.27           Investment Property.  Schedule 8.27 sets forth a correct and
complete list of all Investment Property, including any Financial Assets, owned
by each Obligor.  Each Obligor is the legal and beneficial owner of such
Investment Property, including any Financial Assets, as so reflected, free and
clear of any Lien (except for Liens in favor of Bank or the holder of
Subordinated Indebtedness), and has not sold, granted any option with respect
to, assigned or transferred or otherwise disposed of any of its rights or
interest therein.


 
-21-

--------------------------------------------------------------------------------

 


8.28        Common Enterprise.  Borrower expects to derive benefit (and its
board of directors has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from successful operations of its
Subsidiaries.  Each Obligor (other than Borrower) expects to derive benefit (and
the boards of directors or other governing body of each such Obligor has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from the credit extended by Bank hereunder, both in their separate
capacities and as members with the other Obligors of an interrelated group of
companies.  Each Obligor has determined that execution, delivery and performance
of this Agreement and any other Loan Documents to be executed by such Obligor is
within its corporate purpose, will be of direct and indirect benefit to such
Obligor and is in its best interest.
 
8.29        Insurance.  No notice of cancellation has been received with respect
to any insurance policies required pursuant to Section 12.6 and each Obligor is
in compliance with all conditions contained in such policies.
 
8.30        Commercial Tort Claims.  No Obligor is the claimant under or with
respect to any Commercial Tort Claim.
 
8.31        Accuracy of Representations and Warranties.  No representation or
warranty by any Obligor contained herein or in any certificate or other document
furnished by any Obligor pursuant hereto or in connection herewith fails to
contain any statement of material fact necessary to make such representation or
warranty not misleading in light of the circumstances under which it was
made.  There is no fact which any Obligor knows or should know and has not
disclosed to Bank, which does or may materially and adversely affect any Obligor
or any of their operations.
 
8.32        Nature of Business.  The Obligors are an independent sales
organization providing services, sales and leasing to businesses who own and
operated automated teller machines.  Neither Borrower nor any Obligor is a
processor or a money service business.
 
9.           AFFIRMATIVE COVENANTS.  The Obligors, jointly and severally,
covenant and agree that, so long as this Agreement has not been terminated and
until full and final payment of the Obligations, and unless Bank shall otherwise
consent in writing, each Obligor shall comply with the following:
 
9.1           Payment of Principal, Interest and Other Amounts Due.  The
Obligors will pay when due all Obligations without setoff, deduction or
counterclaim and without deduction or withholding for or on account of any
federal, state or local taxes.
 
9.2           Claims for Labor and Materials.  The Obligors will pay or cause to
be paid when due all claims for labor, materials and supplies which, if unpaid,
might become a Lien upon any of its properties or assets.
 
 
-22-

--------------------------------------------------------------------------------

 


9.3           Existence; Approvals; Qualification;  Compliance with Laws.  Each
Obligor (a) will obtain, preserve and keep in full force and effect its
corporate existence and all rights, licenses, security clearances, registrations
and franchises necessary to the proper conduct of its business or affairs; (b)
will qualify and remain qualified as a foreign corporation in each jurisdiction
in which the character or location of the properties owned by it or the business
transacted by it requires such qualification; (c) will comply in all material
respects with the requirements of all Applicable Laws.
 
9.4           Maintenance of Properties.  Each Obligor will maintain, preserve,
protect and keep or cause to be maintained, preserved, protected and kept its
Property used or useful in the conduct of its business in good working order and
condition, reasonable wear and tear excepted, and will pay and discharge when
due the cost of repairs to and maintenance of the same.
 
9.5           Intellectual Property.  With respect to any and all tradenames,
domain names, trademarks, registrations, copyrights, patents, patent rights and
applications for any of the foregoing, each Obligor shall maintain and protect
the same to the extent reasonably required for the operation of such Obligor’s
business and shall take and assert any and all remedies reasonably available to
such Obligor to prevent any other Person from infringing upon or claiming any
interest in any such material trademarks, registrations, copyrights, patents,
patent rights or application for any of the foregoing.
 
Each Guarantor will notify Bank promptly of (a) the filing of any patent or
trademark application by such Guarantor; (b) the grant of any patent or
trademark to such Guarantor; or (c) such Guarantor’s intent to abandon a patent
or trademark.
 
Each Guarantor will, if requested by Bank, (i) execute and deliver to Bank
assignments, financing statements, patent mortgages or such other documents, in
form and substance reasonably acceptable to Bank, necessary to perfect and
maintain Bank’s security interest in all existing and future patents, patent
applications, trademarks, trademark applications, and other General Intangibles
owned by such Obligor; and (ii) furnish Bank with evidence satisfactory to Bank
that all actions necessary to maintain and protect each trademark and patent
owned by such Guarantor or its employees have been taken in a timely manner.
 
9.6           Insurance.
 
(i)           Collateral.  The Borrower, at its expense, shall keep the
Collateral insured against loss or damage by fire, theft, explosion, sprinklers,
and all other hazards and risks, as are ordinarily insured against by other
owners in similar businesses, in amounts acceptable to Bank, but in any event in
amounts sufficient to cover the value of all of the Obligors’ Equipment and
Inventory and in amounts sufficient to prevent Borrower or any other Obligor
from becoming a co-insurer under such policies.  Borrower also shall maintain
business interruption, public liability, product liability, and property damage
insurance relating to Borrower’s ownership and use of the Collateral, as well as
insurance against larceny, embezzlement, and criminal misappropriation.


 
-23-

--------------------------------------------------------------------------------

 


(ii)          Endorsements, Cancellation or Modification.  Each Obligor shall
cause Bank to be named as loss payee (with a lender’s loss payable endorsement)
with respect to all Collateral, and additional insured with respect to all
liability insurance, as its interests may appear.  Every policy of insurance
referred to in this Section shall contain an agreement by the insurer that
thirty (30) days’ written notice will be given Bank by the insurer prior to
cancellation or material modification of such insurance coverage.  Any
modification of any insurance policy or coverage involving any decrease in the
amount or scope of  coverage, must be approved by Bank in writing prior to the
effective date of such modification.
 
(iii)        General.  All such policies of insurance shall be in such form,
with such companies, and in such amounts as may be reasonably satisfactory to
Bank.  Every policy of insurance referred to in this Section shall contain an
agreement by the insurer that any loss payable thereunder shall be payable
notwithstanding any act or negligence of any Obligor or Bank which might, absent
such agreement, result in a forfeiture of all or a part of such insurance
payment.
 
(iv)         Policies and Evidence of Insurance.  Borrower shall cause to be
delivered to Bank the insurance policies and all endorsements thereto and
evidence of insurance utilizing a current ACORD 27 Evidence of Property
Insurance and at least thirty (30) days prior to the expiration of any such
insurance, additional policies or duplicates thereof and evidence of insurance
utilizing a current ACORD 27 Evidence of Property Insurance confirming the
renewal of such insurance and payment of the premiums therefor.
 
(v)           Losses; Payments.  Each Obligor shall direct all insurers that in
the event of any loss thereunder or the cancellation of any insurance policy,
the insurers shall make payments for such loss and pay all return or unearned
premiums directly to Bank and not to such Obligor and Bank jointly.  In the
event of any loss, such Obligor will give Bank prompt notice thereof and Bank
may make proof of loss whether the same is done by such Obligor.  Bank is hereby
granted a power of attorney by each Obligor with full power of substitution to
file any proof of loss in such Obligor’s or Bank’s name, to endorse such
Obligor’s name on any check, draft or other instrument evidencing insurance
proceeds, and to take any action or sign any document to pursue any insurance
loss claim.
 
In the event of any loss, Bank, at its option, may (a) retain and apply all or
any part of the insurance proceeds to repay or secure the Obligations, in such
order and amounts as Bank may elect, or (b) disburse all or any part of such
insurance proceeds to or for the benefit of the applicable Obligor for the
purpose of repairing or replacing Collateral after receiving proof satisfactory
to Bank of such repair or replacement, in either case without waiving or
impairing the Obligations or any provision of this Agreement.  Any deficiency
thereon shall be paid by the Obligors to Bank upon demand.  The Obligors shall
bear the full risk of loss from any loss of any nature whatsoever with respect
to the Collateral.
 
9.7           Inspections; Examinations.  Each Obligor hereby irrevocably
authorizes all accountants and auditors employed by such Obligor at any time to
exhibit and deliver to Bank copies of any and all of such Obligor’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession and copies of all reports submitted to such
Obligor by such accountants or auditors, including management letters, “comment”
letters and audit reports, and to disclose to Bank any information they may have
concerning Borrower’s financial status and business operations. Each Obligor
further authorizes all federal, state and municipal authorities to furnish to
Bank copies of reports or examinations relating to such Obligor, whether made by
such Obligor or otherwise.
 
 
-24-

--------------------------------------------------------------------------------

 


The officers or employees of Bank, or such Persons as Bank may designate, may
visit and inspect any of the properties of Obligors, examine (either by Bank’s
employees or by independent accountants) any of the Collateral or other assets
of the Obligors, including the Books of the Obligors, and discuss the affairs,
finances and accounts of the Obligors with their officers and with their
independent accountants, at such times as Bank may desire.  During normal
business hours and upon reasonable notice, Bank may conduct and each Obligor
will fully cooperate with, field examinations of the Inventory, Accounts and
business affairs of such Obligor; provided however, after the occurrence of a
Default or an Event of Default, such field examinations may occur at any time
and from time to time with or without prior notice.
 
The Obligors agree to pay all reasonable costs and expenses of Bank related to
such visits, inspections and field examination.
 
9.8           Pension Plans.  Each Obligor will (a) keep in full force and
effect any and all Plans which are presently in existence or may, from time to
time, come into existence under ERISA, unless such Plans can be terminated
without material liability to such Obligor in connection with such termination
(as distinguished from any continuing funding obligation); (b) make
contributions to all of its Plans in a timely manner and in a sufficient amount
to comply with the requirements of ERISA or other applicable pension laws; (c)
comply with all material requirements of ERISA or other applicable pension laws
which relate to such Plans so as to preclude the occurrence of any Reportable
Event, Prohibited Transaction or material “accumulated funding deficiency” as
such term is defined in ERISA; and (d) notify Bank promptly upon receipt by such
Obligor of any notice of the institution of any proceeding or other action which
is likely to result in the termination of any Plan.
 
9.9           Bank Accounts.  Each Obligor will maintain its operating accounts,
main disbursement accounts, investment accounts, cash management accounts and
deposit accounts with Bank, unless otherwise agreed to by Bank in writing.  Each
Obligor will notify Bank in writing and on a continuing basis, of all deposit
accounts, investment accounts and certificates of deposit (including the numbers
thereof) maintained with or purchased from any other depository institutions.
 
9.10         Maintenance of Management.  Borrower will cause its business to be
continuously managed by the following persons in the positions described below
or such other persons (serving in such positions) as may be reasonably
satisfactory to Bank:
 
Person
 
Position
     
Richard Stern
 
President and Chief Executive Officer
     
Michael Dolan
 
Chief Financial Officer
     
Douglas Falcone
 
Chief Operating Officer


 
-25-

--------------------------------------------------------------------------------

 
 
9.11         Transactions with Affiliates.  Borrower will cause all of its
Indebtedness at any time owed to any Guarantor, Subsidiary, Affiliate,
shareholder, director and officer to be subordinated in all respects to all
Obligations and will not make any payments thereon, except as approved by Bank
in writing.
 
9.12         Additional Documents and Future Actions.  Each Obligor will, at its
sole cost, (i) take such actions and provide Bank from time to time with such
agreements, financing statements and additional instruments, documents or
information as Bank may in its reasonable discretion deem necessary or advisable
to perfect, protect, maintain or enforce its Lien in the Collateral, to permit
Bank to protect or enforce its Lien in the Collateral, or to carry out the terms
of the Loan Document, and (ii) execute on such Obligor’s behalf and expense (x)
all such security agreements (or amendments to this Agreement) as shall be
necessary to evidence the grant to Bank of a security interest in and to all
Commercial Tort Claims if, and to the extent, they arise hereafter, and (y) all
pleadings and other documents as Bank may deem necessary or advisable in
connection with any Commercial Tort Claim.  Each Obligor hereby authorizes and
appoints Bank as its attorney-in-fact, with full power of substitution, to take
such actions as Bank may deem advisable to protect the Collateral and its
interests thereon and its rights hereunder, to execute on such Obligor’s behalf
(if necessary) and to file at the Obligor’s expense financing statements or
applications for registration and amendments thereto, in those public offices
deemed necessary or appropriate by Bank to establish, maintain and protect a
continuously perfected or published Lien in the Collateral, and to execute on
such Obligor’s behalf such other documents and notices as Bank may deem
advisable to protect the Collateral and its interests therein and its rights
hereunder.  Such power being coupled with an interest is irrevocable, each
Obligor irrevocably authorizes the filing of financing statements or
applications for registration by Bank describing the Collateral, the filing of
initial financing statements in the jurisdiction of such Obligor’s legal
formation and existence, the filing of a carbon, photographic or other copy of
this Agreement, or of a financing statement, as a financing statement and agree
that such filing is sufficient as a financing statement.
 
9.13         Title to Equipment.  Each Obligor will promptly have Bank’s Lien
noted on any and all evidences of ownership of, certificates of title, or
applications for title to any items of Equipment, and will promptly deliver to
Bank the originals thereof.
 
9.14         Taxes.  The Obligors will cause all assessments and taxes, whether
real, personal, or otherwise, due or payable by, or imposed, levied, or assessed
against any Obligor or any of their property to be paid in full, before
delinquency or before the expiration of any extension period.  The Obligors
shall make due and timely payment or deposit of all such federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment thereof or deposit with respect thereto.  The Obligors will make
timely payment or deposit of all tax payments and withholding taxes required of
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Bank with proof satisfactory to Bank indicating that the
Obligors have made such payments or deposits.

 
-26-

--------------------------------------------------------------------------------

 
 
9.15         Leases.  Each Obligor will pay when due all rents and other amounts
payable under any leases to which such Borrower is a party or by which such
Obligor’s properties and assets are bound
 
9.16         Notices.  Borrower will promptly notify Bank of (a) any action or
proceeding brought against any Obligor wherein such action or proceeding would,
if determined adversely to such Obligor result in material liability of such
Obligor, (b) the occurrence of any Default or Event of Default, (c) the failure
of such Obligor to observe any of its undertakings under the Loan Documents, (d)
the occurrence of any Material Adverse Change, (e) any new locations to be added
as an additional Inventory Location; (f) the creation of any new inventions or
other events related to the intellectual property of any Obligor; (g) the
occurrence of any material casualty loss related to the Collateral; (h) the
receipt of any notice of the institution or proceeding or other action which may
result in the termination of any Plan; and (i) any change in the Management
Group.
 
9.17         Assignment of Claims Act.  Each Obligor shall promptly execute any
documents or instruments and shall take such steps or actions reasonably
required by Bank so that all monies due or to become due under any contract with
the U.S., the District of Columbia or any other Governmental Authority, will be
assigned to Bank and notice given thereof in accordance with the requirements of
the Assignment of Claims Act of 1940, as amended, or any other laws, rules or
regulations relating to the assignment of any such contract and monies due to or
to become due.
 
9.18         Commercial Tort Claims.  In the event any Obligor becomes the
plaintiff (or any other claimant) with respect to any Commercial Tort Claim,
Borrower shall promptly (but in any event within fifteen (15) days after the
same shall come into existence) notify Bank as to the existence of all such
Commercial Tort Claims, detailing (a) the parties to the claim, (b) the amount
in controversy, (c) the location and caption of all litigation filed with
respect to the claim, (d) the status of the claim, and (e) all such other
information relating thereto as Bank may require.  Upon the request of Bank,
such Obligor shall promptly execute all such documents, agreements, instruments
and financing statements as shall be required by Bank to grant to Bank a
perfected, first priority security interest in each such Commercial Tort Claim.
 
9.19         Instruments; Promissory Notes.  Each Borrower will cause any
instruments or notes received by or payable to such Obligor to be delivered to
Bank appropriately endorsed to the order of Bank.
 
9.20         Future Leases.  Each Obligor will deliver to Bank, promptly after
the execution by such Obligor, as lessee, of any Lease, an executed copy
thereof.
 
9.21         Transfer of Letter of Credit.  Within three (3) months after the
Closing Date, Borrower shall arrange for the transfer of all of its existing
letters of credit, including, without limitation, that certain letter of credit
in the amount of Eight Hundred Thousand and No/100 Dollars from Wells Fargo
Bank, to Bank.
 
10.         NEGATIVE COVENANTS.  The Obligors, jointly and severally, covenant
and agree that, so long as this Agreement has not been terminated and until full
and final payment of the Obligations, and unless Bank shall otherwise consent in
writing, each Obligor shall comply with the following:
 
 
-27-

--------------------------------------------------------------------------------

 
 
10.1         Limitation on Sale and Leaseback.  No Obligor will enter into any
arrangement whereby it will sell or transfer any real property or improvements
thereon or substantially all of the fixed assets owned by it and then or
thereafter rent or lease as lessee such property, improvements or assets or any
part thereof which any of them shall intend to use for substantially the same
purposes as the property sold or transferred.
 
10.2         Limitation on Indebtedness.  No Obligor will have at any time
outstanding to any Person other than Bank, any Indebtedness for borrowed money,
Capitalized Lease Obligations, or any outstanding letters of credit, except for
the Subordinated Indebtedness and the existing Indebtedness for borrowed money
and Capitalized Lease Obligations described on Schedule 10.2.  Any of such
existing permitted Indebtedness may not be refinanced or replaced without the
consent of Bank, except as otherwise permitted in the Subordination Agreements.
 
10.3         Loans.  No Obligor will make or have outstanding any loans or
advances in the nature of loans in excess of $250,000.00 in the aggregate to any
Person other than another Obligor including, without limitation, any officer,
shareholder, director, employee or Affiliate of the Obligors.
 
10.4         Investments.  The Obligors will not have or make any investments in
all or any portion of the capital stock or securities of any Person, or any
loans, advances or extensions of credit to any Person, except investments listed
on Schedule 10.4 attached hereto.
 
10.5         Guaranties.  The Obligors will not directly or indirectly
guarantee, endorse (other than for collection or deposit in the ordinary course
of business), discount, sell with recourse or for less than the face value or
agree (contingently or otherwise) to purchase or repurchase or otherwise
acquire, or otherwise become directly or indirectly liable for, or agree
(contingently or otherwise) to supply or advance funds (whether by loan, stock
purchase, capital contribution or otherwise) in respect of, any Indebtedness,
obligations or liabilities of any Person, except in connection with the Surety
Agreements and with the Lampe Indebtedness.
 
10.6         Disposition of Assets.  No Obligor will sell, lease, transfer, or
otherwise dispose any of its Property other than in the ordinary course of its
business.
 
10.7         Merger; Consolidation; Business Acquisitions; Subsidiaries.  Except
as otherwise provided on Schedule 10.7, the Obligors will not (a) merge into or
consolidate with any Person, (b) acquire any portion of the Capital Stock of any
person or a material portion of assets or business of any Person, or the
operating business or division of any Person, or any Property not used or useful
in the operation of its business, (c) permit any Person to merge into any of
them, (d) form any Subsidiaries, (e) change any of their respective states of
formation or incorporation, (f) materially change the principal nature of its
business, (g) permit any Subsidiary to engage in any business activity that is
materially different than conducted as of the Closing Date, acquire any assets
or, acquire any ownership or investment interests in any Person, without the
prior written consent of Bank and (h) change its fiscal year end.

 
-28-

--------------------------------------------------------------------------------

 
 
10.8         Liens.  The Obligors will not create, incur or permit to exist any
Lien of any kind on its property or assets, whether now owned or hereafter
acquired, or upon any income, profits or proceeds therefrom, except:
 
(i)           Liens held by Bank;
 
(ii)         Deposits made in the ordinary course of business (i) in connection
with worker’s compensation, unemployment insurance, social security and other
like laws or (ii) to secure the performance of statutory obligations, not
incurred in connection with either (A) the borrowing of money or (B) the
deferred purchase price of goods or Inventory;
 
(iii)        Encumbrances consisting of zoning restrictions, easements,
reservations, servitudes, restrictions on the use of real property or minor
irregularities of title thereto, none of which impairs the use of such property
by any Obligor in the operation of its business;
 
(iv)         Liens securing the Lampe Indebtedness; and
 
(v)          Liens listed on Schedule 10.8 attached hereto.
 
No Obligor shall not enter into any agreement with any other Person which shall
prohibit such Obligor from granting, creating or suffering to exist, or
otherwise restrict in any way (whether by covenant, by identifying such event as
a default under such agreement or otherwise) the ability of such Obligor to
grant, create or suffer to exist, any lien, security interest or other charge or
encumbrance upon or with respect to any of its assets in favor of Bank.
 
10.9         Letters of Credit.  The Obligors will not apply for or obtain any
letters of credit, except letters of credit issued by Bank.
 
10.10       Insurance.  The Obligors shall not take out separate insurance
concurrent in form or contributing in the event of casualty loss with that
required to be maintained under Section 9.6 unless Bank is named as loss payee
(with a lender’s loss payable endorsement).  Borrower shall promptly notify Bank
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and originals of
such policies shall be provided promptly to Bank.
 
10.11       Default Under Other Indebtedness.  No Obligor will permit any of its
Indebtedness to be in default.  If any Indebtedness of such Obligor is declared
or becomes due and payable before its expressed maturity by reason of default or
otherwise or to the knowledge of such Obligor, the holder of any such
Indebtedness shall have the right (or upon the giving of notice or the passage
of time, or both, shall have the right) to declare such Indebtedness to be so
due and payable, Borrower will promptly give Bank written notice of such
declaration, acceleration or right of declaration.
 
10.12       Transactions with Affiliates.  Except for the transactions described
on Schedule 10.12, the Obligors will not enter into or conduct any transaction
with any Affiliate without the prior written consent of Bank.  The Obligors will
only enter into or conduct transactions with Affiliates on terms which are
reasonable and customary for arms-length transactions between parties who are
not affiliated.
 
 
-29-

--------------------------------------------------------------------------------

 
 
10.13       Name or Chief Executive Address Change.  No Obligor will change its
name, FEIN number, or chief executive address except upon thirty (30) days prior
written notice to Bank and delivery to Bank of any items requested by Bank to
maintain perfection and priority of Bank’s first priority Lien in the Collateral
and access to such Obligor’s Books, including to the extent reasonably required
by Bank, new UCC-1 financing statements and landlord’s waivers.
 
10.14       Change in Location of Collateral.  No Obligor will change the
location at which any of its Inventory, Equipment or other personal property is
located except upon thirty (30) days prior written notice to Bank and, provided
that such Obligor complies with all of the following conditions:
 
(i)           Bank receives a copy of the lease, sub-lease, warehouse agreement
or similar agreement entered into by such Obligor with the owner, lessor or
operator of the new location(s).
 
(ii)          Bank receives evidence satisfactory to Bank that all assets of
such Obligor at such new location(s) are covered by the insurance coverage
required under Section 9.6.
 
10.15       Material Adverse Contracts.  The Obligors will not become or be a
party to any contract or agreement which has a materially adverse impact on any
Obligor’s ability to perform under this Agreement or any other Loan Document.
 
10.16       Restrictions on Use of Proceeds.  The Obligors will not carry or
purchase with the proceeds of the Loan any “margin security” within the meaning
of Regulations U, T or X of the Board of Governors of the Federal Reserve
System.
 
10.17       Subordinated Indebtedness.  Borrower (a) will not make any payments
on the Subordinated Indebtedness except as permitted under the Subordination
Agreements, and (b) may only make cash payments on the Subordinated Indebtedness
to the extent that following any such payment Borrower’s cash balance with Bank
will not be less than $3,750,000.00 (exclusive of deposits held by Bank as
collateral for Obligations other than the Loan) and its Fixed Charge Coverage
Ratio will be greater than 1.5:1.0; it being agreed and understood that nothing
in this Section 10.17 shall prohibit Borrower from making in-kind payments on
its Subordinated Indebtedness in accordance with the documents entered into by
Borrower in connection with such Subordinated Indebtedness.
 
10.18       Prepayments; Amendments and License Agreements.  The Obligor will:
 
(i)           Prepay, redeem, retire, defease, purchase, or otherwise acquire
any Indebtedness for borrowed money owing to any third Person, other than (a)
the Obligations in accordance with this Agreement or (b) as permitted under any
Subordination Agreement;
 
 
-30-

--------------------------------------------------------------------------------

 
 
(ii)          Except as permitted under any Subordination Agreement, directly or
indirectly, amend, modify, alter, increase, or change any of the terms or
conditions of any agreement, instrument, document, indenture, or other writing
evidencing or concerning any Indebtedness for borrowed money to make such terms
or conditions more onerous or expensive for the Obligors;
 
(iii)        Materially amend, modify or waive any material term or provision of
their respective Governing Documents in a manner materially adverse to the
Obligors or Bank; or
 
(iv)         Amend, modify or waive any term or provision of any of Licenses.
 
10.19       Prohibited Transactions Under ERISA.  The Obligors will not directly
or indirectly:
 
(i)           engage in any prohibited transaction which is reasonably likely to
result in a civil penalty or excise tax described in Section 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the Department of Labor;
 
(ii)          permit to exist with respect to any Benefit Plan any accumulated
funding deficiency (as defined in Sections 302 of ERISA and 412 of the IRC),
whether or not waived;
 
(iii)         fail to pay timely required contributions or annual installments
due with respect to any waived funding deficiency to any Benefit Plan;
 
(iv)          terminate any Benefit Plan where such event would result in any
liability of Borrower, any Subsidiary of Borrower or any ERISA Affiliate under
Title IV of ERISA;
 
(v)           fail to make any required contribution or payment to any
Multiemployer Plan;
 
(vi)          fail to pay any required installment or any other payment required
under Section 412 of the IRC on or before the due date for such installment or
other payment;
 
(vii)        amend a Plan resulting in an increase in current liability for the
plan year such that Borrower, any Subsidiary of Borrower or any ERISA Affiliate
is required to provide security to such Plan under Section 401(a)(29) of the
IRC; or
 
(viii)       withdraw from any Multiemployer Plan where such withdrawal is
reasonably likely to result in any liability of any such entity under Title IV
of ERISA.
 
 
-31-

--------------------------------------------------------------------------------

 
 
10.20       Licenses.  The Obligors will not enter into any license, royalty or
similar agreements regarding any patents, trademarks, tradenames, copyrights or
other General Intangibles owned by The Obligors, which grants any exclusive
rights to use such General Intangibles to any Person other than in the ordinary
course of its business.
 
10.21       Trademark and Tradename Licenses.  No Obligor will enter into any
license or similar right to use or royalty agreement with respect to any
trademark or tradename owned by such Obligor without the prior written consent
of Bank other than in the ordinary course of its business.
 
10.22       Equipment Becoming Fixture.  No Obligor will permit any item of
equipment owned by such Obligor to become a fixture to real estate or an
accession to other property, except in the ordinary course of such Obligor’s
business or for equipment which may become a trade fixture to premises leased by
such Obligor but with respect to which the landlord has waived any right of
ownership or security interest.
 
10.23       Capital Expenditures.  The Obligors will not cause, suffer or permit
their aggregate annual Capital Expenditures to exceed $500,000.00 for the fiscal
year ending December 31, 2010 and for each fiscal year ending thereafter.  Such
permitted Capital Expenditures are on a non-cumulative basis as to unused
portions for any fiscal year.
 
10.24       Distributions; Stock Redemptions.  The Obligors will not make any
distribution or declare or pay any dividends (in cash or other property, other
than Capital Stock) on, or purchase, acquire, redeem, or retire any Capital
Stock, of any class, whether now or hereafter outstanding, provided, however,
the Obligors may, absent the occurrence and during the continuance of an Event
of Default, make distributions and/or declare and pay dividends on, or purchase,
acquire, redeem, or retire any Capital Stock, of any class, whether now or
hereafter outstanding, provided that such distribution or dividend will not
result in a Default or an Event of Default.
 
10.25       Change in Business.  No Obligor shall materially change its business
or operations from those in effect on the date hereof.  No Obligor shall become
a processor or provide cash services for its customers.
 
11.         FINANCIAL COVENANTS.  Except with the prior written consent of
Bank,  the Obligors will comply with the following:
 
11.1         Minimum Liquidity.  The Obligors will maintain a minimum liquidity
of not less than $2,750,000 in cash and cash equivalents deposited with Bank as
of the Closing Date and at all times thereafter; for the purposes of this
covenant, any funds on deposit with Bank as collateral for Obligations other
than the Loan shall not be included for compliance purposes.
 
11.2         Fixed Charge Coverage RatioError! Bookmark not defined..  The
Obligors will maintain a Fixed Charge Coverage Ratio of not less than 1.25 to
1.00 as of September 30, 2010, and at the end of each fiscal quarter thereafter.
 
11.3         Funded Debt to EBITDA Ratio.  The Obligors will maintain a ratio,
calculated on the basis of the prior four consecutive fiscal quarters, of
consolidated Funded Debt to consolidated EBITDA of not more than 2.00 to 1.00 as
of September 30, 2010, and at the end of each fiscal quarter thereafter.
 
 
-32-

--------------------------------------------------------------------------------

 
 
12.        ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS.  The Obligors
will maintain books of record and accounting in which full, correct and current
entries in accordance with GAAP will be made of all of their dealings, business
and affairs, and the Obligors will deliver to Bank the following:
 
12.1         Annual Statements.  As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower:
 
(i)           the audited, consolidated and consolidating income and retained
earnings statements of Borrower and its Subsidiaries for such fiscal year,
 
(ii)          the audited, consolidated and consolidating balance sheet
of  Borrower and its Subsidiaries as at the end of such fiscal year, and
 
(iii)         the audited, consolidated and consolidating statement of cash flow
of Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the corresponding figures as at the end of the previous fiscal
year, all in reasonable detail.  The foregoing statements and balance sheets
shall be prepared in accordance with GAAP and the consolidated statements shall
be audited by independent certified public accountants of recognized standing
acceptable to Bank in the reasonable exercise of its discretion with respect to
which such accountants shall deliver their unqualified opinion which shall not
include any “going-concern” opinion.
 
12.2         Projections and Cash Flow.  On or before December 31 of each
calendar year, projections of profit and loss statements, cash flows and balance
sheets of Borrower and its Subsidiaries prepared on a month-by-month basis for
the next succeeding twelve (12) months, prepared by the chief financial officer
of Borrower.  Borrower has furnished to Bank initial projections dated as of the
date hereof containing the information required by this Section.  The Obligor
represents and covenants that (a) the initial projections required by this
Section have been prepared by the chief financial officer of Borrower and
represent the best available good faith estimate of Borrower regarding the
course of Borrower’s business for the periods covered thereby; (b) all future
projections required b y this Section shall be prepared by or under the
direction of the chief financial officer of Borrower and shall represent the
best available good faith estimate of Borrower regarding the course of
Borrower’s business for the periods covered thereby; (c) the assumptions set
forth in the initial projections are and the assumptions set forth in the future
projections delivered hereafter shall be reasonable and realistic based on then
current economic conditions; (d) Borrower knows of no reason why the Obligors
should not be able to achieve the performance levels set forth in the initial
projections and Borrower shall have no knowledge at the time of delivery of
future projections of any reason why the Obligors shall not be able to meet the
performance levels set forth in said projections; and (e) each Obligor has
sufficient capital as may be required for its ongoing business and to pay its
existing and anticipated debts as they mature.
 
 
-33-

--------------------------------------------------------------------------------

 
 
12.3         Quarterly Statements.  As soon as available and in any event within
forty five (45) days after the close of each calendar quarter;
 
(i)           the consolidated and consolidating income and retained earnings
statements of Borrower and its Subsidiaries for such quarter,
 
(ii)          the consolidated and consolidating balance sheet of Borrower and
its Subsidiaries as of the end of such quarter, and
 
(iii)         the consolidated and consolidating statement of cash flow of
Borrower and its Subsidiaries for such quarter, setting forth in comparative
form the corresponding figures as of the end of the corresponding quarter of the
previous fiscal year (if applicable) and the projected figures based upon the
projections required under Section 12.2, all in reasonable detail, subject to
year end adjustments and certified by the chief financial officer of Borrower to
be, to the best of his knowledge, accurate in all material respects and to have
been prepared in accordance with GAAP.
 
12.4         Tax Returns.  Copies of each Obligor’s federal income tax returns,
and any amendments thereto, within thirty (30) days of the filing thereof with
the Internal Revenue Service.
 
12.5         Audit Reports.  Promptly upon receipt thereof, one copy of each
other report submitted to Borrower, by independent accountants, including
management letters, “comment” letters, in connection with any annual, interim or
special audit report made by them of the Books of any Obligor.
 
12.6         Reports to Governmental Agencies and Other Creditors.  With
reasonable promptness, copies of all such financial reports, statements and
returns which any Obligor shall file with any federal or state department,
commission, board, bureau, agency or instrumentality and any report or statement
delivered by any Obligor to any supplier or other creditor in connection with
any payment restructuring.
 
12.7         Requested Information.  With reasonable promptness, all such other
data and information in respect of the condition, operation and affairs of any
Obligor as Bank may reasonably request from time to time.
 
12.8          Compliance Certificates.  Within the periods provided in Sections
12.1 and 12.3 above, a certificate of the chief financial officer of Borrower
(a) stating that the Obligors have observed, performed and complied with each
and every undertaking contained herein, (b) setting forth the information and
computations (in sufficient detail) required in order to establish whether the
Obligors were operating in compliance with the financial covenants in Section 11
of this Agreement, (c) certifying that as of the date of such certification,
there does not exist any Default or Event of Default, and (d) certifying as to
the state of organization of each Obligor.   Such certificate will be in the
form of Exhibit A attached hereto.

 
-34-

--------------------------------------------------------------------------------

 

12.9         Accountant’s Certificate.  Simultaneously with the delivery of the
certified financial statements required by Section 12.1, copies of a certificate
of the accountants who audited such statements stating that (a) they have
checked the computations delivered by Borrower in compliance with Section 12.1,
and (b) in making the examination necessary for their audit or review of such
financial statements for such year, nothing came to their attention of a
financial or accounting nature that caused them to believe that (i) the Obligors
were not in compliance with the terms, covenants, provisions or conditions of
any of the Loan Documents, or (ii) there shall have occurred any condition or
event which would constitute an Event of Default, or, if so, specifying in such
certificate all such instances of non-compliance and the nature and status
thereof. Such certificate shall not include any “going-concern” opinion of the
accountants.
 
13.        CONDITIONS PRECEDENT TO THE FUNDING OF THE LOAN.  The obligation of
Bank to fund the Loan is subject to the fulfillment, to the satisfaction of
Bank, of each of the following conditions on or before the Closing Date.  All of
such agreements, documents and other items must be in form, content and all
other respects satisfactory to Bank.
 
13.1         Searches.  Bank shall have received copies of record searches
(including UCC searches, patent searches, trademark searches, copyright searches
and judgments, suits, bankruptcy, litigation, tax and other lien searches)
against each Obligor.
 
13.2         UCC-1 Filings.  Bank shall have received confirmation from a
service organization retained by Bank to file financing statements and fixture
filings that such filings have been made in all relevant jurisdictions.
 
13.3         Executed Loan Documents.  Bank shall have received each of the
following documents, duly executed, and each such document shall be in full
force and effect:
 
(i)           the Note;
 
(ii)          the Surety Agreements;
 
(iii)         each of the Subordination Agreements; and
 
(iv)          any and all other Loan Documents.
 
13.4         Authorizing Resolutions.  Bank shall have received a certificate
from the Secretary of each Obligor attesting to the resolutions of such
Obligor’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such
Obligor, respectively, is a party and authorizing specific officers of such
Obligor to execute the same.
 
13.5         Governing Documents.  Bank shall have received copies of each
Obligor’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of such Obligor.
 
13.6         Material Agreements.  Bank shall have received copies of all
material agreements, leases and other documents related to each Obligor.
 
 
-35-

--------------------------------------------------------------------------------

 

13.7         Good Standing Certificates.  Bank shall have received certificates
of status with respect to each Obligor, dated within 30 days of the Closing
Date, such certificates to be issued by the appropriate officer of each
jurisdiction in which such Obligor is required to be qualified or licensed which
certificates shall indicate that such Obligor is in good standing in such
jurisdictions.
 
13.8         Insurance.  Bank shall have received loss payee endorsements as
well as the relevant policies and evidence of insurance, together with the
endorsements thereto, as are required by Section 9.6.
 
13.9         Opinions of Counsel.  Bank shall have received opinions of the
Obligors’ counsel.
 
13.10       Tax Returns.  Bank shall have received satisfactory evidence that
all tax returns required to be filed by Obligors has been timely filed and all
taxes upon Obligors or their properties, assets, income, and franchises
(including real property taxes and payroll taxes) have been paid prior to
delinquency.
 
13.11       Licenses, Approvals, Etc  Bank shall have received copies of all
material licenses, approvals, consents, authorizations and filings of each
Obligor required or necessary for the operation of its business.
 
13.12       No Material Adverse Change.  No Material Adverse Change shall have
occurred from the date of financial information and projections originally
provided to Bank.
 
13.13       Fees.  All fees and expenses payable under the Loan Documents on the
Closing Date and as of the funding of the Loan shall have been paid.
 
13.14       Subordination.  Bank shall have received evidence that all
shareholder and Affiliate debt owed by any Obligor is subordinated to all
Obligations on terms and conditions acceptable to Bank.
 
13.15       Other Documents.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded.
 
By completing the closing hereunder, Bank does not thereby waive a breach of any
warranty or representation made by the Obligors hereunder or any agreement,
document, or instrument delivered to Bank or otherwise referred to herein, and
any claims and rights of Bank resulting from any breach or misrepresentation by
any Obligor are specifically reserved by Bank.
 
14.         DEFAULT AND REMEDIES.
 
14.1         Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event or Events of Default hereunder:
 
(i)           The failure of Borrower to pay when due and payable or when
declared due and payable, any portion of the Obligations, whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees, costs, indemnities, or other
amounts constituting Obligations;
 
 
-36-

--------------------------------------------------------------------------------

 
 
(ii)          The failure of any Obligor to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Agreement, in any
of the Loan Documents, or in any other present or future agreement between any
Obligor and Bank;
 
(iii)        The failure of any Obligor to pay any Indebtedness for borrowed
money due to any third Person or Capitalized Lease Obligations or the existence
of any other event of default under any loan, security agreement, mortgage,
Capitalized Lease or other agreement pertaining thereto binding any Obligor,
after the expiration of any notice and/or grace periods permitted in such
documents;
 
(iv)         The failure of any Obligor to pay or perform any other obligation
to Bank under any other agreement or note or otherwise arising, whether or not
related to this Agreement, after the expiration of any notice and/or grace
periods permitted in such documents;
 
(v)           The adjudication of any Obligor as a bankrupt or insolvent, or the
entry of an Order for Relief against any Obligor or the entry of an order
appointing a receiver or trustee for any Obligor of any of their property or
approving a petition seeking reorganization or other similar relief under the
Bankruptcy Code or other similar laws of the U.S. or any state or any other
competent jurisdiction;
 
(vi)         A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt, debt moratorium or receivership law is
filed by or against any Obligor, or any Obligor makes an assignment for the
benefit of creditors, or any Obligor takes any action to authorize any of the
foregoing;
 
(vii)        The suspension of the operation of any Obligor’s business;
 
(viii)       Any Obligor becomes unable to meet its debts as they mature or fall
due, or the admission in writing by any Obligor to such effect, or any Obligor
calling any meeting of all or any material portion of their creditors for the
purpose of debt restructure or moratorium;
 
(ix)         All, or any part of the Collateral or the assets of any Obligor are
attached, seized, subjected to a writ or distress warrant, or levied upon, or
come within the possession or control of any, receiver, trustee, custodian or
assignee for the benefit of creditors or become subject to any Lien which is not
otherwise permitted under Section 10.8;
 
(x)           The entry of a final judgment for the payment of money against any
Obligor in excess of $100,000.00 which, within ten (10) days after such entry,
shall not have been discharged or execution thereof stayed pending appeal or
shall not have been discharged within five (5) days after the expiration of any
such stay;
 
(xi)         Any representation or warranty of any Obligor in any of the Loan
Documents is discovered to be untrue in any material respect or any statement,
certificate or data furnished by any Obligor pursuant hereto is discovered to be
untrue in any material respect as of the date as of which the facts therein set
forth are stated or certified;
 
 
-37-

--------------------------------------------------------------------------------

 
 
(xii)        Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;
 
(xiii)      Any Obligor is enjoined, restrained, or in any way prevented by the
order of any court or any administrative or regulatory agency, the effect of
which order restricts such Obligor from conducting all or any material part of
its business;
 
(xiv)       A breach by any Obligor occurs under any material agreement,
document or instrument, whether heretofore, now or hereafter existing between
any Obligor and any other Person;
 
(xv)         A Material Adverse Change occurs;
 
(xvi)        A Change of Control occurs;
 
(xvii)      Any material uninsured damage to, or loss, theft, or destruction of,
any of the Collateral occurs;
 
(xviii)     Any strike, lockout, labor dispute, embargo, condemnation, act of
God or public enemy, or other casualty loss occurs resulting in the cessation or
substantial curtailment of production or other revenue producing activities at
any facility of Borrower for more than thirty (30) consecutive days;
 
(xix)       The loss, suspension, revocation or failure to renew any license or
permit now held or hereafter acquired by any Obligor, which loss, suspension,
revocation or failure to renew is likely to result in a Material Adverse Change;
 
(xx)        Any projection delivered to Bank pursuant hereto indicates that
Borrower will not be able to comply with the financial covenants set forth in
Section 11;
 
(xxi)       Any breach by any Obligor under any of the Subordination Agreements;
 
(xxii)      The validity or enforceability of this Agreement, or any of the Loan
Documents, is contested by any Obligor, or any Obligor denies that they have any
or any further liability or obligation hereunder or thereunder; or
 
(xxiii)    The indictment or threatened indictment of any Obligor under any
criminal statute, or the commencement or threatened commencement of criminal or
civil proceedings against any Obligor pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of any property
of any Obligor, or any Obligor engages or participates in any “check kiting”
activity regardless of whether a criminal investigation has been commenced.
 
14.2         Remedies.  Upon the occurrence of an Event of Default, or at any
time thereafter, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by the Obligors:
 
 
-38-

--------------------------------------------------------------------------------

 
 
(i)           Declare the entire unpaid principal of the Loan, all other
Obligations, all interest accrued thereon, all fees due hereunder and all other
obligations of any Obligor to Bank hereunder or under any other Loan Document
otherwise arising immediately due and payable;
 
(ii)          Cease extending credit to or for the benefit of the Obligors under
this Agreement, under any of the Loan Documents, or under any other agreement
between any Obligor and Bank;
 
(iii)        Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Bank, but without affecting Bank’s rights
and security interests in the Collateral and without affecting the Obligations;
 
(iv)         Increase the applicable interest rate up to the Default Rate;
 
(v)          Hold, as cash collateral, any and all balances and deposits of the
Obligors held by Bank to secure the full and final repayment of all of the
Obligations;
 
(vi)         Enter the premises occupied by any of the Obligors and take
possession of the Collateral and any records relating thereto; and/or
 
(vii)        Exercise each and every right and remedy granted to it under the
Loan Documents, under the Uniform Commercial Code and under any other applicable
law or at equity.
 
If an Event of Default occurs under Sections 14.1(v) or 14.1(vi), all of the
Obligations shall become immediately due and payable.
 
14.3         Application of Proceeds.  All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied or paid over as follows:
 
(i)           First:  to the payment of all costs and expenses incurred in
connection with such sale or other realization, including attorneys’ fees; and
 
(ii)          Second:  to the payment of the Obligations (with the Obligors
remaining liable for any deficiency) as Bank may elect; and
 
(iii)        Third:  the balance (if any) of such proceeds shall be paid,
subject to any duty imposed by law, or otherwise to whomsoever shall be entitled
thereto.
 
 
-39-

--------------------------------------------------------------------------------

 

14.4         Sale or Other Disposition of Collateral.  The sale, lease or other
disposition of the Collateral, or any part thereof, by Bank after an Event of
Default may be for cash, credit or any combination thereof, and Bank may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set-off
the amount of such purchase price against the Obligations then owing.  Any sales
of the Collateral may be adjourned from time to time with or without
notice.  Bank may cause the Collateral to remain on any Obligor’s premises or
otherwise or to be removed and stored at premises owned by other persons, at
such Obligor’s expense, pending sale or other disposition of the
Collateral.  Each Obligor at Bank’s request, shall assemble the Collateral
consisting of Inventory and tangible assets and make such assets available to
Bank at a place to be designated by Bank.  Bank shall have the right to conduct
such sales on Obligor’s premises, at such Obligor’s expense, or elsewhere, on
such occasion or occasions as Bank may see fit.  With respect to any Obligor’s
owned or leased premises, each Obligor hereby grants Bank a license, effective
upon the occurrence of an Event of Default, and to the extent not prohibited by
the terms of any applicable lease, to enter into possession of such premises and
to occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise.
 
Any notice required to be given by Bank of a sale, lease or other disposition or
other intended action by Bank with respect to any of the Collateral which is
given pursuant to Section 16 below, at least five (5) Business Days prior to
such proposed action, shall constitute fair and reasonable notice to the
Obligors of any such action.
 
The net proceeds realized by Bank upon any such sale or other disposition, after
deduction for the expenses of retaking, holding, storing, transporting,
preparing for sale, selling or otherwise disposing of the Collateral incurred by
Bank in connection therewith and all other costs and expenses related thereto
including attorney fees, shall be applied as set forth in Section 14.3 hereof
Bank shall account to Borrower for any surplus realized upon such sale or other
disposition, and the Obligors shall remain liable for any deficiency.  The
commencement of any action, legal or equitable, or the rendering of any judgment
or decree for any deficiency shall not affect Bank’s Lien in the
Collateral.  The Obligors agree that Bank has no obligation to preserve rights
to the Collateral against any other parties or to clean-up or otherwise prepare
any of the Collateral for sale.
 
If Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by or on behalf of the purchaser, received by Bank
and applied to the indebtedness owed by such purchaser to Bank.  If the
purchaser fails to pay for any of the Collateral, Bank may resell the
Collateral.
 
Bank will not be considered to have offered to retain the Collateral in
satisfaction of the Obligations, unless Bank has entered into a written
agreement with the Obligors to that effect.
 
Bank is hereby granted a license or other right to use, after an Event of
Default, without charge, each Obligor’s labels, General Intangibles,
intellectual property, Equipment, real estate, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Inventory or other Collateral and each Obligor’s rights under all contracts,
licenses, approvals, permits, leases and franchise agreements, to the extent
assignable, shall inure to Bank’s benefit.
 
Bank shall be under no obligation to marshall any assets in favor of any Obligor
or any other party or against or in payment of any or all of the Obligations.
 
 
-40-

--------------------------------------------------------------------------------

 
 
14.5         Actions With Respect to Accounts.  Each Obligor hereby irrevocably
makes, constitutes, and appoints Bank (and any of Bank’s designated officers,
employees or agents) as its true and lawful attorney-in-fact, with full power of
substitution, with power to sign its name and to take any of the following
actions, in its name or the name of Bank, as Bank may determine, without notice
to Obligors and at Obligors’ expense:
 
(i)           Verify the validity and amount of or any other matter relating to
the Collateral by mail, telephone, telecopy or otherwise;
 
(ii)          After the occurrence of an Event of Default, notify all Account
Debtors that the Obligors’ Accounts have been assigned to Bank and that Bank has
a Lien therein;
 
(iii)         After the occurrence of an Event of Default, direct all Account
Debtors to make payment of all Obligors’ Accounts directly to Bank and forward
invoices directly to such Account Debtors;
 
(iv)         After the occurrence of an Event of Default, take control in any
manner of any cash or non-cash items of payment or proceeds of such Accounts;
 
(v)           After the occurrence of an Event of Default, notify the U.S.
Postal Service to change the address for delivery of mail addressed to each
Obligor to such address as Bank may designate;
 
(vi)         After the occurrence of an Event of Default, have access to any
lockbox or postal boxes into which any Obligor’s mail is deposited and receive,
open and dispose of all mail addressed to such Obligor;
 
(vii)        After the occurrence of an Event of Default, take control in any
manner of any rejected, returned, stopped in transit or repossessed goods
relating to any Accounts;
 
(viii)       After the occurrence of an Event of Default, enforce payment of and
collect any Accounts, by legal proceedings or otherwise, and for such purpose
Bank may:
 
(A)           Demand payment of any Accounts or direct any Account Debtors to
make payment of Accounts directly to Bank;
 
(B)           Receive and collect all monies due or to become due to any
Obligor;
 
(C)           Exercise any Obligor’s rights and remedies with respect to the
collection of Accounts;
 
(D)           Settle, adjust, compromise, extend, renew, discharge or release
the Accounts;
 
 
-41-

--------------------------------------------------------------------------------

 
 
(E)           Sell or assign the Accounts on such terms, for such amount and at
such times as Bank deems advisable;
 
(F)           Prepare, file and sign any Obligor’s name or names on any Proof of
Claim or similar document in any proceeding filed under federal or
state  bankruptcy, insolvency, reorganization or other similar law as to any
Account Debtor;
 
(G)          Prepare, file and sign any Obligor’s name or names on any Notice of
Lien, Claim of Mechanic’s Lien, Assignment or Satisfaction of Lien or Mechanic’s
Lien or similar document in connection with the Collateral;
 
(H)          Endorse the name of any Obligor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to the Accounts or goods pertaining thereto or upon any
checks or other media of payment or evidences of a security interest that may
come into Bank’s possession;
 
(I)            Sign the name of any Obligor to verifications of Accounts and
notices thereof sent by Account Debtors to such Obligor; or
 
(J)           Take all other actions necessary or desirable to protect any
Obligor’s or Bank’s interest in the Accounts.
 
Each Obligor ratifies and approves all acts of said attorneys and agrees that
said attorneys shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, except such attorneys’
gross negligence or willful misconduct.  Each Obligor agrees to assist Bank in
the collection and enforcement of their Accounts and not to hinder, delay or
impede Bank in its collection or enforcement of said Accounts.
 
14.6         Set-Off.  Without limiting the rights of Bank under Applicable Law,
the Obligors grant to Bank and agree that Bank may, unless prohibited by
applicable law, without notice to any Obligor (such notice being expressly
waived), and without constituting a retention of any Collateral in satisfaction
of any Obligations exercise a right of set-off, a lien against and a security
interest in all property of the Obligors now or at any time in Bank’s possession
in any capacity whatsoever, including but not limited to any balance of any
deposit, trust or agency account, or any other account with Bank as security for
the Obligations.  At any time and from time to time following the occurrence of
an Event of Default or Default, Bank may without notice or demand, set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Bank to or
for the credit of any Obligor against any or all of the Obligations.
 
14.7         Turnover of Property Held by Bank.  The Obligors irrevocably
authorize any Affiliate of Bank, unless prohibited by Applicable Law, upon and
following the occurrence of an Event of Default or a Default, at the request of
Bank and without further notice, to turn over to Bank any property of any
Obligor held by such Affiliate, including without limitation, funds and
securities for any Obligor’s account and to debit, for the benefit of Bank, any
deposit account maintained by any Obligor with such Affiliate (even if such
deposit account is not then due or there results a loss or reduction of interest
or the imposition of a penalty in accordance with Applicable Law to the early
withdrawal of time deposits), in the amount requested by Bank up to the amount
of the Obligations, and to pay or transfer such amount or property to Bank for
application to the Obligations.
 
 
-42-

--------------------------------------------------------------------------------

 
 
14.8         Delay or Omission Not Waiver.  Neither the failure nor any delay on
the part of Bank to exercise any right, remedy, power or privilege under the
Loan Documents upon the occurrence of any Event of  Default or otherwise shall
operate as a waiver thereof or impair any such right, remedy, power or
privilege.  No waiver of any Event of Default shall affect any later Event of
Default or shall impair any rights of Bank.  No single, partial or full exercise
of any rights, remedies, powers and privileges by Bank shall preclude further or
other exercise thereof.  No course of dealing between Bank and any Obligor shall
operate as or be deemed to constitute a waiver of Bank’s rights under the Loan
Documents or affect the duties or obligations of the Obligors.
 
14.9         Remedies Cumulative.  The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges
in  Bank’s favor at law or in equity.
 
14.10       Consents, Approvals and Discretion.  Whenever Bank’s consent or
approval is required or permitted or any documents are required to be acceptable
to Bank, such consent, approval or acceptability shall be at the sole and
absolute discretion of Bank.  Except as otherwise specifically provided herein,
whenever any determination or act is at Bank’s discretion, such determination or
act shall be at Bank’s sole and absolute discretion.
 
14.11       Certain Fees, Costs, Expense Expenditures.  The Obligors agree to
pay on demand all cost and expenses of Bank (the “Bank Expenses”), including
without limitation:
 
(i)           all costs, expenses and fees (including attorneys’ fees and other
legal costs, expenses and charges) incurred or paid by Bank in connection with
(i) advising, structuring, drafting, preparing, reviewing, negotiating,
administering the Loan Documents or any waivers, consents, amendments,
extensions, modifications or restatements related thereto; (ii) interpreting,
enforcing, protecting, preserving, defending or terminating any of the Loan
Documents or any of Bank’s rights and remedies related thereto, irrespective of
whether suit is brought (including without limitation, all costs and expenses
and attorneys’ fees related to any “workout,” “restructuring,” insolvency or
similar proceeding involving any Obligor); (iii) legal advice relating to the
rights and responsibilities of Bank; (iv) the preparation for negotiations
regarding, consultations concerning or the defense or prosecution of any legal
proceedings involving, any claim (including third-party claims) made or
threatened against Bank related to or involving the Loan Documents, the
transactions contemplated under the Loan Documents, Bank’s relationship with the
Obligors, or any actions taken pursuant to the Loan Documents by Bank;
 
(ii)          all costs, expenses and fees incurred or paid by Bank for
photocopying; notarization; couriers; messengers; telecommunications; public
record searches (including without limitation, real estate, tax lien,
litigation, UCC, bankruptcy, patent, trademark or copyright searches); filing;
recording; publication; appraisals (including without limitation personal
property, real estate, trademark, tradename, and inventory appraisals or
reappraisals); real estate surveys or updates; real estate title insurance
reports or bring-downs, commitments, policies and endorsements; environmental
audits, surveys or updates; and accounting or other professional advisors;
 
 
-43-

--------------------------------------------------------------------------------

 
 
(iii)        all costs, expenses and fees incurred or paid by Bank in connection
with the disbursement of funds under the Loan Documents (by wire transfer or
otherwise); the dishonoring of checks, drafts or other items of payment;
correction or cure of any Default or Event of Default or enforcement of the Loan
Documents; gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale or advertising to sell any of the
Collateral (regardless of whether the sale is consummated); or exercising any
rights or remedies under the Loan Documents; and
 
(iv)         all costs, expenses and other payments incurred or made by Bank to
any warehouseman, landlord, lessor or owner of any property at which any of the
Collateral is located to enable Bank to obtain access, store, warehouse, ship,
sell or otherwise preserve, protect and dispose of such Collateral (including
without limitation all lease payments, access charges, utility charges and
safety and security charges).
 
In the event any Obligor shall fail to pay taxes, insurance, assessments, fees,
costs or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from Liens (except as expressly permitted herein), or fails to
maintain or repair the Collateral as required hereby, or otherwise breaches any
obligations under the Loan Documents, Bank in its discretion, may (but shall not
be obligated to) make expenditures for such purposes and the amount so expended
(including  attorney’s fees and expenses, filing fees and other charges) shall
be payable by the Obligors on demand and shall constitute part of the
Obligations.
 
15.        INDEMNIFICATION.  The Obligors agree to indemnify and hold harmless,
Bank, its parents and Affiliates and their officers, directors, shareholders,
employees and agents (collectively, the “Indemnified Parties”), from and against
any and all claims, liabilities, losses, damages, costs and expenses (whether or
not such Indemnified Party is a party to any litigation), including without
limitation attorney’s fees and costs and costs of investigation, document
production, attendance at depositions or other discovery, incurred by any
Indemnified Party with respect to, arising out of or as a consequence of (a)
this Agreement or any of the other Loan Documents, including without limitation,
any failure of any Obligor to pay when due (at maturity, by acceleration or
otherwise) any principal, interest, fee or any other amount due under this
Agreement or the other Loan Documents, or any other Event of Default; (b) the
use by Borrower of any proceeds advanced hereunder; (c) the transactions
contemplated hereunder; or (d) any claim, demand, action or cause of action
being asserted against any Indemnified Party by any other Person  in connection
with the transactions contemplated hereunder.  Notwithstanding anything herein
or elsewhere to the contrary, the Obligors shall not be obligated to indemnify
or hold harmless any Indemnified Party from any liability, loss or damage
resulting from the gross negligence, willful misconduct or unlawful actions of
such Indemnified Party or any violations by such Indemnified Party or Bank of
any securities laws or other laws and regulations concerning financial
institutions.  Any amount payable to Bank under this Section will bear interest
at the Default Rate from the due date until paid.
 
The Obligors’ obligations under this Section shall survive termination of this
Agreement and repayment of the Obligations.
 
 
-44-

--------------------------------------------------------------------------------

 
 
16.        COMMUNICATIONS AND NOTICES.  All notices, requests and other
communications made or given in connection with the Loan Documents shall be in
writing and, unless receipt is stated herein to be required, shall be deemed to
have been validly given if delivered personally to the individual or division or
department to whose attention notices to a party are to be addressed, or by
private carrier, or registered or certified mail, return receipt requested, or
by telecopy with the original forwarded by first-class mail in all cases, with
charges prepaid, addressed as follows, until some other address (or individual
or division or department for attention) shall have been designated by notice
given by one party to the other:
 
To Obligors:
 
Access to Money, Inc.
1101 Kings Highway, STE G100
Cherry Hill, New Jersey 08034
Attention: Michael Dolan, CFO
 
With a copy to:
 
Fox Rothschild LLP
997 Lenox Drive
Lawrenceville, NJ 08648
Attention: Vincent A. Vietti, Esq.


To Bank:
 
Sovereign Bank
3 Terry Drive
Newtown, PA 18940
Attention: Joseph E. Flynn
 
With a copy to:
 
Thomas M. Pinney, Esquire
White and Williams LLP
1650 Market Street, Suite 1800
Philadelphia, PA 19103-7395


17.        WAIVERS.
 
  17.1         Waivers.  In connection with any proceedings under the Loan
Documents, including, without limitation, any action by Bank in replevin,
foreclosure or other court process or in connection with any other action
related to the Loan Documents or the transactions contemplated hereunder, the
Obligors waive, to the extent permitted by applicable law:
 
(i)           all errors, defects and imperfections of a procedural nature in
such proceedings;
 
 
-45-

--------------------------------------------------------------------------------

 

(ii)         all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Loan Documents or in any
replevin or foreclosure proceeding, or otherwise providing for any valuation,
appraisal or exemption;
 
(iii)        presentment for payment, demand, notice of demand, notice of
nonpayment, protest and notice of protest of any of the Loan Documents,
including the Note;
 
(iv)         any requirement for bonds, security or sureties required by
statute, court rule or otherwise;
 
(v)          any demand for possession of Collateral prior to commencement of
any suit;
 
(vi)         all rights to claim or recover attorney’s fees and costs in the
event that any Obligor is successful in any action to remove, suspend or prevent
the enforcement of a judgment entered by confession; and
 
(vii)        any right to require Bank to pursue any third Person for payment of
the Obligations or payment with respect to any of the Collateral.
 
  17.2           Forbearance.  Bank may release, compromise, forbear with
respect to, waive, suspend, extend or renew any of the terms of the Loan
Documents, without notice to or consent of any Obligor.
 
  17.3           Limitation on Liability.  The Obligors shall be responsible for
and Bank is hereby released from any claim or liability in connection with:
 
(i)           Safekeeping any Collateral;
 
(ii)         Any loss or damage to any Collateral;
 
(iii)        Any diminution in value of the Collateral; or
 
(iv)         Any act or default of another Person.
 
Bank shall only be liable for any act or omission on its part constituting gross
negligence or willful misconduct.  In the event any Obligor brings suit against
Bank in connection with the transactions contemplated hereunder and Bank is
found not to be liable, the Obligors will indemnify and hold Bank harmless from
all costs and expenses, including attorney’s fees, incurred by Bank in
connection with such suit.  This Agreement is not intended to obligate Bank to
take any action with respect to the Collateral or to incur expenses or perform
any obligation or duty of any Obligor.  Obligors’ obligations under this Section
shall survive termination of this Agreement and repayment of the Obligations.
 
  17.4          Waiver of Subrogation.  The Obligors hereby waive any right to
subrogation, reimbursement, contribution or indemnity from any Obligor in
connection with any Obligor’s obligations under the Loan Documents.
 
 
-46-

--------------------------------------------------------------------------------

 
 
18.         SUBMISSION TO JURISDICTION.  The Obligors hereby consent to the
jurisdiction of any state or federal court located within the State of New
Jersey, and irrevocably agree that, subject to Bank’s election, all actions or
proceedings relating to the Loan Documents or the transactions contemplated
hereunder shall be litigated in such courts, and the Obligors waive any
objection which they may have based on lack of personal jurisdiction, improper
venue or forum non conveniens to the conduct of any proceeding in any such court
and waive personal service of any and all process upon them and consent that all
such service of process be made by mail or messenger directed to them at the
address set forth in Section 16.  Nothing contained in this Section shall affect
the right of Bank to serve legal process in any other manner permitted by law or
affect the right of Bank to bring any action or proceeding against any Obligor
or their property in the courts of any other jurisdiction.
 
19.         MISCELLANEOUS.
 
19.1         Brokers.  The transaction contemplated hereunder was brought about
and entered into by Bank and the Obligors acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof.  The
Obligors  represent to Bank that the Obligors have not committed Bank to the
payment of any brokerage fee or commission in connection with this
transaction.  If any such claim is made against Bank by any broker, finder or
agent or any other Person,  the Obligors agree to indemnify, defend and hold
Bank harmless against any such claim, at the Obligors’ own cost and expense,
including Bank’s attorneys’ fees.  The Obligors further agree that until any
such claim or demand is adjudicated in Bank’s favor, the amount claimed and/or
demanded shall be deemed part of the Obligations secured by the Collateral.
 
19.2         Use of Bank’s Name  The Obligors shall not use the name of Bank or
the name of any Affiliate of Bank in connection with any of their business or
activities except as may otherwise be required by the rules and regulations of
the Securities and Exchange Commission or any like regulatory body and except as
may be required in their dealings with any governmental agency.
 
19.3         No Joint Venture.  Nothing contained herein is intended to permit
or authorize any Obligor to make any contract on behalf of Bank, nor shall this
Agreement be construed as creating a partnership, joint venture or making Bank
an investor in any Obligor.
 
19.4         Survival.  All covenants, agreements, representations and
warranties made by the Obligors in the Loan Documents or made by or on their
behalf in connection with the transactions contemplated herein shall be true at
all times this Agreement is in effect and shall survive the execution and
delivery of the Loan Documents, any investigation at any time made by Bank or on
their behalf and the making by Bank of the loans or advances to Borrower.  All
statements contained in any certificate, statement or other document delivered
by or on behalf of  the Obligors pursuant hereto or in connection with the
transactions contemplated hereunder shall be deemed representations and
warranties by  the Obligors.
 
19.5         No Assignment.  The Obligors may not assign any of their rights
hereunder without the prior written consent of Bank, which shall not be required
to lend hereunder except to Borrower as it presently exists.
 
 
-47-

--------------------------------------------------------------------------------

 
 
19.6         Assignment or Sale by Bank.  Bank may sell, assign or participate
all or a portion of its interest in the Loan Documents and in connection
therewith may make available to any prospective purchaser, assignee or
participant any information relative to Obligors in its possession.  In the
event that Bank sells or assigns any portion of the Loan, Obligors shall (a)
execute and deliver to Bank and/or to the applicable purchaser or assignee, such
substitute or replacement Note, Surety Agreements or other Loan Documents, and
(b) execute and deliver to Bank such amendments to the Loan Documents as Bank
may request to reflect such sale or assignment.
 
19.7         Publicity.  Obligors agree that Bank may disclose the fact of the
financing under this Agreement in the form of a “tombstone” announcement in the
print media, whether individually or part of a general advertisement.
 
19.8         Injunctive Relief.  Each of the Obligors expressly acknowledges and
agrees that an action for damages for any breach of the requirements of Section
7.5 shall not be an adequate remedy at law.  In the event of any such breach,
each of the Obligors agrees to the fullest extent allowed by law that Bank shall
be entitled to injunctive relief to restrain such breach and require compliance
with such requirements.
 
19.9         Time is of the Essence.  Time is of the essence in the Obligors’
performance of their obligations under the Loan Documents.
 
19.10       All Powers Coupled With Interest.  All powers of attorney and other
authorizations granted to Bank and any Persons designated by Bank pursuant to
any provisions of this Agreement or any of the other Loan Documents shall be
deemed coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied.
 
19.11       Disclosure and Disclaimer Regarding Power of Attorney.  Obligors
acknowledge and certify as follows:
 
(i)          The Loan Documents contain provisions authorizing Bank to act as
each Obligor’s attorney-in-fact or agent (collectively such powers are herein
after referred to as the “Power of Attorney”).
 
(ii)         The purpose of the Power of Attorney is to give Bank broad powers
to execute documents, handle or sell property and otherwise act in the name of
the Obligors.
 
(iii)        The Power of Attorney is coupled with an interest and, as such,
Bank, in exercising any of its rights under the Power of Attorney is not a
fiduciary of the Obligors.  Bank may exercise any of its rights under the Power
of Attorney for the sole benefit of Bank, without regard to the interests of the
Obligors.
 
(iv)         The Loan Agreement and the other Loan Documents are being executed
in connection with a commercial loan or other financial transaction for business
purposes and not primarily for personal, family or household purposes.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(v)           The Obligors have read and understand the Power of Attorney and
this subsection regarding disclosure and disclaimer regarding the Power of
Attorney.
 
(vi)         The Obligors have consulted with legal counsel regarding the Power
of Attorney and this subsection regarding disclosure and disclaimer regarding
the Power of Attorney.
 
19.12       Binding Effect.  This Agreement and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns and shall bind all Persons who
become bound as a borrower, guarantor or other obligor under this Agreement.
 
19.13       Severability.  The provisions of this Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.
 
19.14       No Third Party Beneficiaries.  The rights and benefits of this
Agreement and the Loan Documents shall not inure to the benefit of any third
party.
 
19.15       Modifications.  Any modification or amendment of this Agreement or
any of the Loan Documents shall be in writing signed by the parties hereto.
 
19.16       Holidays.  If the day provided herein for the payment of any amount
or the taking of any action falls on a Saturday, Sunday or public holiday at the
place for payment or action, then the due date for such payment or action will
be the next succeeding Business Day.
 
19.17       Law Governing.  This Agreement has been made, executed and delivered
in the State of New Jersey and will be construed in accordance with and governed
by the laws of such state, without regard to any rules or principles regarding
conflicts of law or any rule or canon of construction which interprets
agreements against the draftsman.
 
19.18       Integration.  The Loan Documents shall be construed as integrated
and complementary of each other, and as augmenting and not restricting Bank’s
rights, powers, remedies and security.  The Loan Documents contain the entire
understanding of the parties thereto with respect to the matters contained
therein and supersede all prior agreements and understandings between the
parties with respect to the subject matter thereof and do not require parol or
extrinsic evidence in order to reflect the intent of the parties.  In the event
of any inconsistency between the terms of this Agreement and the terms of the
other Loan Documents, the terms of this Agreement shall prevail.
 
19.19       Exhibits and Schedules.  All exhibits and schedules attached hereto
are hereby made a part of this Agreement.
 
19.20       Headings.  The headings of the Articles, Sections, paragraphs and
clauses of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement.
 
 
-49-

--------------------------------------------------------------------------------

 
 
19.21       Counterparts; Facsimile Signatures.  The Loan Documents and any
notice or communication under the Loan Documents may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.  Delivery of a photocopy
or telecopy of an executed counterpart of a signature page to any Loan Document
shall be effective as delivery of a manually executed counterpart of such Loan
Document.
 
19.22       Joint and Several.  The obligations of the Obligors under this
Agreement shall be joint and several obligations.
 
19.23       Limitation on Damages.  The Obligors and Bank agree that, in any
action, suit or proceeding, in respect of or arising out of this Agreement, the
Loan Documents or the transactions contemplated hereunder, each mutually waives
to the fullest extent permitted by law, any claim for consequential, punitive or
special damages.
 
19.24       Waiver of Right to Trial by Jury.  THE OBLIGORS AND BANK WAIVE ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING UNDER ANY OF THE LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE OBLIGORS OR BANK WITH RESPECT TO
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  THE OBLIGORS AND BANK
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE OBLIGORS AND BANK TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.  THE OBLIGORS ACKNOWLEDGE THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY
UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.
 
 
-50-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BORROWER:
 
ACCESS TO MONEY, INC., a Delaware corporation
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
GUARANTORS:
 
TRM ATM ACQUISITION CORPORATION
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
LJR CONSULTING CORP.
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
TRM ATM CORPORATION
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
ACCESS TO MONEY-SL, INC.
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
BANK:
 
SOVEREIGN BANK
 
By:
/s/ Daniel R. Vereb
Name/Title:
Daniel R. Vereb, V.P.


 
-51-

--------------------------------------------------------------------------------

 